Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 1 of 49




                   Exhibit 7
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 2 of 49

                                              CONFIDENTIAL


        DEPARTMENT OF SPANISH AND PORTUGUESE, YALE UNIVERSITY
                       CLIMATE REVIEW REPORT


  INTRODUCTION

            Recent awards and honors received by faculty and students in the department of Spanish
  and Portuguese display the department's remarkable strengths: in 2015 Prof. Rolen a Adorno
  became the first Hispanist to win the MLA's highest award 1 and a graduate student in the
  department won the top award in a Yale competition for innovative use of technology in language
  teaching;2 in 2013, Prof. Roberto Gonzalez Echevarria received the National Literary Criticism
  award from the Cuban Instituto del Libro and in 2011 received the National Humanities Medal
  from President Obama; and in 2010 the Spanish and Portuguese doctoral program was ranked
  first in the nation by the National Research Council. Yet, other recent events signal difficulties in
  the department: the so-called 'anonymous letter,' 3 criticisms of the department aired in Yale
  Daily News articles,4 calls by several faculty for external review of a tenure decision, petty
  vandalism of departmental property, faculty members yelling at each other, a dearth of new
  graduate students. The University launched this broad climate review to assess whether "the
  educational and employment environment in the department of Spanish and Portuguese matches
  its scholarly reputation." 5

          The numerous interviews we conducted suggest that affiliates have widely varying
  opinions on how well the department is functioning. Some students and faculty thrive; they
  regard this review as an unwarranted overreaction to unfounded allegations, particularly those of
  sexual harassment and discrimination, made in the anonymous letter. Some believe the review is
  designed to give the administration an excuse to reorganize the department and perhaps even to
  abolish it as a distinct entity as part of a plan to create a new department of Romance Languages
  and Literature. 6 These students and faculty worry that this review will lead to changes for the

   1 The   Award for Lifetime Scholarship Achievement.
  2
      Student 11                graduate student, won Redacted


  3 On March 6, 2015, an anonymous letter was placed in the mailboxes of the ladder faculty members and
  graduate students in the department. The letter purported to represent the views of the graduate students,
  but every graduate student we spoke with denied having knowledge of the letter before receiving it; many
  witnesses we interviewed speculated the letter may have been written by a person or persons other than
  graduate students. The anonymous letter, "To Whom It May Concern." 6 March 2015, is attached to this
  report as Exhibit l.

  4A Yale Daily News reporter, Student 1 ~ has written a series of articles about the department, three of
  which are attached to this report as Exhibit 2: "Spanish and Portuguese department faces budget woes,
  chilly environment." Yale Daily News 20 November 2014; "Spanish Department under review following
  anonymous allegations." Yale Daily News 6 March 2015; and "Zero grad students accept offer to Spanish
  and Portuguese Dep't." Yale Daily News 23 April 2015.

  5Polak, Ben, Lynn Cooley, and Tamar Gendler. "Re: Review of the Climate within the Department."
  Message to Faculty, Staff, and Students of the Department of Spanish and Portuguese. 24 March 2015.
  Email, attached to this report as Exhibit 3.

  6Romance languages were overseen by a single department at Yale until 1973, when the current
  Department of Spanish and Portuguese came into existence. See Jackson, K. David. "Portuguese at Yale an




Confidential--Attorneys' Eyes Only                                                            BYRNE003064
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 3 of 49

                                                  CONFIDENTIAL


   worse, lowering the department's academic standards and changing its focus to a more popular
   but less substantive course of study and research.

            Other current and former students and faculty describe feeling thwarted in their attempts
   to function within the department's current structure. They report feeling discouraged and
   unhappy, and some have left or say they have considered leaving. They characterize the
   department as akin to a dictatorship, with too much control vested in too few people for too long.
   Some believe the department's traditional emphasis is outdated and stifling, and will lead to its
   decline over time. Some believe the department is rife with favoritism; these affiliates contend
   that those who are in power use purported adherence to rules and standards to justify unfair
   treatment of those who are out of favor. These department affiliates hope this review will lead to
   a departmental overhaul.

            In conducting this review, we 'interviewed 57 witnesses in more than 100 hours of
   interviewing, and reviewed hundreds of pages of documents provided to us by interviewees and
   the administration. For the most part, those we interviewed came forward of their own accord; in
   a few instances, we contacted witnesses who we thought could give us a missing perspective to
   see if they would be willing to talk with us. For reasons of time, we did not attempt to interview
   every person we felt could shed light on relevant issues. We did speak with all ladder faculty who
   were in place when the review started, 7 and with 20 out of24 current8 graduate students. We also
   spoke with several former members of the department and some faculty members from the
   department of Comparative Literature.

            Our work has been substantially complicated by our competing interests in assuring
   witnesses' anonymity- something almost everyone requested as a condition of speaking with us
   - and in providing persons whose actions have been questioned a full and fair opportunity to
   respond to the criticisms or accusations. In order to protect witnesses' anonymity, we have not
   identified most witnesses by name, nor have we recounted details that would reveal their
   identities.9 As a result, the content of this report is more general than it would have been, had
   more witnesses agreed to be identified.

           In this report, we first outline the procedures we followed in conducting this climate
   review, then continue with sections describing what we have learned about the department's
   working and learning environment from the perspectives of senior faculty, junior faculty, lectors,
   and students. 10




   Historical Sketch." £-Journal ofPortuguese History 2.1 (Summer 2004), attached to this report as Exhibit
   4, I, also available at
   <https://www.brown.edu/Departments/Portuguese Brazilian Studies/ejph/html/issue3/html/diackson main
   .html>
   7
       Since then, two junior faculty members (Paulo Moreira and Kevin Poole) have left the department.
   8
       That is, current as of when we started this review in Spring 2015.
   9
     Three ladder faculty members asked to remain unidentified in our report, so we have refrained from
   including any specific comments they made during our interviews.
   10
     Because there are only two staff members in the department, we do not believe we can protect their
   anonymity in a discussion of the staff members' perspective on the working environment in the department.


                                                           2
Confidential--Attorneys' Eyes Only                                                            BYRNE003065
        Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 4 of 49

                                                CONFIDENTIAL


   PROCEDURE

            On March 24, 2015, Provost Ben Polak, Faculty of Arts and Sciences (FAS) Dean Tamar
   Gendler, and Graduate School (GS) Dean Lynn Cooley announced a review of the learning and
   working environment in the department of Spanish and Portuguese to all members of the
   department. On March 27th, letters were sent to graduate students, ladder faculty, lectors, and
   staff describing the interviewing process. 11 We began interviewing witnesses on March 3 1, 2015
   and finished our last interview on September 11, 2015. Although we tried to interview first
   students, then junior faculty, then lectors and staff, and finally senior faculty, scheduling issues
   sometimes prevented us from adhering to this schedule. We interviewed Prof. Adorno in a series
   of six interviews for a total of 23 hours. Because of time constraints we did not return to any
   witness to discuss matters that had been raised in others' interviews.

            A number of witnesses provided documents to us for our review. Copies of the
   documents we cite in this report are attached as exhibits to this report. Prof. Adorno has told us
   she is submitting to the Provost the more than 400 pages of documents she gave us.

          Prior to their scheduled interviews, Prof. Adorno, Prof. Gonzalez Echevarria, and Prof.
  Noel Valis requested that we send a statement of the topics we planned to cover during the
  interviews. (We did not provide statements.)

            Most witnesses came alone to their interviews. Kate Stith, the Lafayette S. Foster
   Professor at Yale Law School, accompanied each professor to the professor's interview, and with
   our consent recorded the interviews. In addition to helping these professors prepare beforehand,
   Prof. Stith consulted with them during the interviews, occasionally posed questions, and raised a
   number of concerns about this review (including its impetus).

           A member of the department told us that he 12 overheard Prof. Adorno coaching Prof.
   Valis about the responses Prof. Valis should provide in her conversation with us; Prof. Adorno
   denied having discussed interview content with other faculty in the department.


  SENIOR FACULTY PERSPECTIVES

   Overview

          The senior faculty 13 in the department of Spanish and Portuguese are deeply and
  passionately divided on the issue of how well the department is functioning. But on some things

   11
    Goren, Barbara and Thomas, Jamaal. "Re: Departmental Climate Review." Messages to Graduate
  Students in the Department of Spanish and Portuguese, Members of the Ladder Faculty in the Department
  of Spanish and Portuguese, Members of the Instructional Faculty in the Department of Spanish and
  Portuguese, and Virginia Gutierrez, Registrar, and Susan Wheeler, Financial Assistant. 27 March 2015.
  Email, attached to this report as Exhibit 5. Separate e-mails were sent to the students, ladder faculty, lectors,
  and staff in the department.
   12
    This report will use the masculine pronoun throughout to refer to both male and female witnesses who
  are not identified by name, in order to help protect their anonymity.
   13
    The senior faculty, in order of seniority, are Prof. Gonzalez Echevarria (who joined the department as a
  tenured professor in 1977), Prof. K. David Jackson (1993), Prof. Adorno (1996), Prof. Valis (1999), and
  Prof. Gonzalez-Perez (2006).


                                                         3
Confidential--Attorneys' Eyes Only                                                               BYRNE003066
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 5 of 49

                                                CONFIDENTIAL


  the senior faculty agree: The department needs more money. Empty faculty slots in medieval
  literature and Portuguese need to be filled. The attrition in undergraduate and graduate enrollment
  is worrisome. The bad feeling between Prof. Anibal Gonzalez-Perez and other senior faculty
  members has created substantial tension in the department environment, tension that has been
  exacerbated by recent events involving Paulo Moreira's tenure, Student 5 's dissertation
  prospectus, the anonymous letter, and this review. 14

          Three of the five senior faculty believe that overall, the environment for working and
  learning in the department is 'wonderful' 15 (Prof. Valis), 'happy not chilly' (Prof. Adorno}, and
  "excellent" (Prof. Gonzalez Echevarria) -- except for friction in the department caused by Prof.
  Gonzalez-Perez's hostility toward them, and stress caused by the anonymous letter, Yale Daily
  News articles, and this review, which they deeply resent. 16 The other two senior faculty, Profs.
  Gonzalez-Perez and K. David Jackson, feel the department has been ailing for years and is in
  need of a complete overhaul, which they hope this review will bring about. 17

  Conflict between Prof. Gonzalez-Perez and other professors

                                                   Background:
          In 2005, Josefina Ludmer, a senior professor of Modern Latin American Literature in the
  department, took emeritus status. To fill the position Prof. Ludmer had vacated, Prof. Gonzalez
  Echevarria, then department chair, recruited his friend and former student Prof. Gonzalez-Perez, a
  Puerto Rican native and tenured faculty member at Penn State. As part of Prof. Gonzalez-Perez's
  employment agreement, 18 Profs. Gonzalez Echevarria and Gonzalez Perez negotiated a 3-year



   14 The senior faculty share the perception that, among the Romance languages taught in the academy in this

  country, Spanish and Portuguese historically have been the least respected. Prof. Adorno told us an old
  joke: Carlos V, the Holy Roman Emperor, spoke French to his mistress, German to his tutor, and Spanish
  to his horse. She wonders whether the administration would have launched this review had the anonymous
  letter been written about the French department.
  15 In this report we use single quotation marks around words or phrases used by witnesses in their
  interviews, and double quotation marks around words or phrases appearing in written documents.
  16   They invoked the Inquisition, the Gestapo, Kafka, and Orwell in discussing the review process with us.
  17 Profs. Gonzalez-Echevarria and Gonzalez-Perez have starkly contrasting views on the health of the
  department. Prof. Gonzalez-Perez views the department as one that "is aging rapidly and badly, that has
  grown ever more insular, backward looking, lethargic, and dependent on Yale's name for the prestige and
  visibility it has left." See Gonzalez-Perez, Anibal. "Re: Chair of Spanish and Portuguese." Message to
  Mary Miller. 29 April 2014. Email, attached to this report as Exhibit 6. In the memo that he gave to us,
  Prof. Gonzalez-Echevarria wrote that "the graduate and undergraduate programs continue to thrive ... At
  present we have, in my opinion, the best group of graduate students in recent memory. My graduate
  seminars are of an intellectual level that surpasses that of many a professional symposium that I have
  attended ... Yale's Department of Spanish and Portuguese is very distinguished, with some of its members
  receiving recognitions and prizes unheard of among Hispanists in the past." See Gonzalez Echevarria,
  Roberto. "Memo on Spanish Department." Memo given to Barbara Goren and Jamaal Thomas. 7 May
  2015:6 ("RGE Memo"). This memo is attached to this report as Exhibit 7.
  18See Gonzalez Echevarria, Roberto. Letter to Anibal Gonzalez Perez. I June 2005; and Gonzalez, Anibal.
  Letter to Roberto Gonzalez Echevarria. 6 June 2005. The letters, attached to this report as Exhibit 8, do not
  specify whether or not Prof. Melendez's appointment was renewable.



                                                         4
Confidential--Attorneys' Eyes Only                                                             BYRNE003067
           Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 6 of 49

                                               CONFIDENTIAL

                                                                                                 19
  appointment as a Senior Lecturer for Prof. Gonzalez-Perez's wife, Priscilla Melendez, also a
  Puerto Rican and a Modern Latin Americanist who was up for tenure at Penn State. Prof.
  Gonzalez-Perez agreed that he would take on the role of Director of Graduate Studies (DGS)
  when he began at Yale in September 2006. 20

           According to Prof. Adorno, even before the couple arrived at Yale, things did not go
  smoothly .21 In March 2006, Prof. Melendez, who had just been appointed a full professor at Penn
  State, asked Prof. Adorno for a salary increase because of her change in status at Penn State; Prof.
  Adorno referred her to the Provost's office, who declined to reopen the salary negotiation. 22 Also
  in March 2006, Prof. Melendez told Prof. Adorno she wanted to organize an international
  symposium for the fall semester, but Prof. Adorno told Prof. Melendez that would be
  impossible. 23

           Profs. Gonzalez Perez and Melendez arrived at Yale in July 2006 and began teaching in
  September 2006. During this first year of their teaching at Yale, Prof. Melendez planned a student
  event and a mini-symposium without first consulting Prof. Adorno; these events caused more
  friction between the couple and Prof. Adorno. 24 In December 2006, Prof. Adorno called Prof.
  Melendez into her office to tell her that in the future, 1) she needed to clear department activities
  with the chair; 2) the mini-symposium had burdened the graduate students and should not be
  repeated; and 3) the department needed her to teach undergraduate rather than graduate courses. 25


   19
   According to Prof. Adorno, the position of Senior Lecturer (as opposed to Lector) was created for Prof.
  Melendez as a 'humanitarian' gesture.
  20
   Profs. Gonzalez Echevarria and Adorno felt Prof. Gonzalez-Perez could do the job ofDGS because he
  had been DGS at Penn State and "having been a student here, he would understand the demands of the job."
  See Adorno, Rolena. "Review of Prof. Gonzalez-Perez service as DGS to CLAIS Advisory Committee."
  Notes for Prof. Adorno's comments to CLAIS. 3 February 2010:1 ("RA 2/3/10 Memo"), and RGE Memo,
  Exhibit 7, 11. The RA 2/3/10 Memo is attached to this report as Exhibit 9.
  21
    Compare Prof. Gonzalez Echevarrfa's assertion that "at first things went quite well." See RGE Memo,
  Exhibit 7, 11.
  22
     See Adorno, Rolena. "Memo to E. Bakemeier of events Sept 2006-June 2009 (Priscilla Melendez 3-yr.
  non-renewable appointment." Memo to Emily Bakemeier. 2 February 2009 ("RA 2/2/09 Memo''), attached
  to this report as Exhibit I 0, 2.
  23
    "I told [Prof. Melendez] it would be impossible to organize a symposium, seeking funds from within the
  university, before they are even officially members of the Yale faculty, and that, in any case, it would be
  better if Anibal, as the new permanent senior faculty member, would be the organizer. [Prof. Melendez]
  objected on every point, but I carried the day." See Ibid., 1.
  24
    According to Prof. Adorno, Prof. Melendez did not clear either the event or the symposium with her
  before announcing it to the department; Prof. Melendez wanted the department to pay for the event, which
  Prof. Adorno told her the department could not afford; Prof. Gonzalez-Perez skipped an important
  departmental meeting to help Prof. Melendez with the event, a choice Prof. Adorno told him was
  "unacceptable"; Prof. Melendez failed to inform Prof. Adorno of the mini-symposium, which conflicted
  with a ladder faculty meeting. That Prof. Adorno felt the last was deliberate is suggested by the quotation
  marks Prof. Adorno uses when she mentions Prof. Melendez's apology for the "oversight." See Ibid., 2-3.
  We did not interview Prof. Melendez.
  25
        Ibid., 3.



                                                       5
Confidential--Attorneys' Eyes Only                                                            BYRNE003068
           Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 7 of 49

                                                 CONFIDENTIAL


   According to Prof. Adorno, Prof. Melendez responded that the department was interfering with
   her academic freedom. 26

           At the beginning of the couple's second year of employment, in August 2007 Prof.
   Melendez met with Nydia Gonzalez, then Yale's Chief Diversity Officer, and Valarie Stanley of
   the Office of Equal Opportunity to lodge a national-origin-based complaint against the
   department regarding her salary; Ms. Stanley and Deputy Provost Bakemeier told Prof. Adorno of
   Prof. Melendez's complaint. Also during this academic year, the department failed to renew the
   contract of Jason Cortes, an assistant professor in his third year who had been a student of Prof.
   Gonzalez-Perez at Penn State.27

           In November 2008, during the third year of the couple's employment, Prof. Adorno told
   Prof. Gonzalez-Perez she was removing him as DGS 28 after only two years, without (according to
   Prof. Gonzalez-Perez)2 9 giving him any explanation. According to Prof. Gonzalez-Perez, when he
   asked then-GSAS Dean Jon Butler whether he had done something wrong that would explain
   why he had been removed prematurely, Dean Butler told Prof. Gonzalez-Perez that removing him
   was Prof. Adorno's prerogative as department chair.

          At the end of January 2009, five months before Prof. Melendez's appointment was to end,
   Prof. Gonzalez-Perez asked Prof. Adorno to reappoint Prof. Melendez because the economic
   downturn had made it difficult for her to find work at another university. 30 Prof. Adorno
   communicated his request to Deputy Provost Bakemeier, who asked Prof. Adorno to provide her
   with an overview of Prof. Melendez's participation in the department and the department's

   26
        Ibid., 3.
  27
    We have not spoken with Prof. Cortes or looked into the department's failure to renew his contract. A
  contemporaneous article in the Yale Herald reported that according to Prof. Cortes, he had been told by the
  department his research was sociological in nature and not sufficiently related to literature, a description
  with which Prof. Cortes disagreed; the Herald article also stated that Prof. Cortes believed that gossip and
  disapproval of certain faculty members had been factors in the decision, which was "a fiasco." See Barkai,
  Yotam. "Devoted teachers face uphill tenure battle." Yale HeraldXLV:2 (April 25, 2008), available at
  <http://goo.gl/GS9Ful>.
  28
    Prof. Adorno told us she had removed Prof. Gonzalez-Perez from the DOS position due to his
  incompetence, for which, she said, he never took responsibility. According to Prof. Adorno and Prof. Valis,
  as DOS Prof. Gonzalez-Perez had missed deadlines and made errors in paperwork, causing serious
  problems for students and requiring Prof. Adorno to work for several days to remedy the problems. In 20 I 0,
  Prof. Adorno gave the CLAIS advisory committee, which was considering appointing Prof. Gonzalez-Perez
  as Director of Undergraduate Studies (DUS) for Latin American Studies (LAS), a detailed account of Prof.
  Gonzalez-Perez's deficiencies as DOS (see Prof. Adorno 2/3/10 Memo, Exhibit 9). They appointed him
  anyway, and he has continued to serve as DUS for LAS. (We did not interview anyone about Prof.
  Gonzalez Perez's performance as DUS.)
  29
        See Gonzalez, Anibal . Letter to Dean Butler. 19 November 2008, attached to this report as Exhibit 11.
  30
     See Gonzalez, Anibal. "Re: Priscilla." Messages to Rolena Adorno. 11 January 2009 and 30 January
  2009. Emails, attached to this report as Exhibit 12. In these documents, Prof. Gonzalez-Perez did not
  specify the length of the extension he was requesting; Prof. Adorno described it in her June 10, 2015 memo
  to us as a request for a one-year appointment. See Adorno, Rolena. "RE: AGP & PM appt 2005 to PM non-
  reappt 2009." Memo to Barbara Goren and Jamaal Thomas. 10 June 2015. ("RA Memo 6/10/15"), attached
  to this report as Exhibit 13.



                                                          6
Confidential--Attorneys' Eyes Only                                                               BYRNE003069
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 8 of 49

                                               CONFIDENTIAL


  staffing needs for the following year.31 In February 2009, Prof. Adorno told Prof. Gonzalez-Perez
                                                                                     32
  that the administration had decided not to extend Prof. Melendez's appointment. According to
  Prof. Adorno, Prof. Gonzalez-Perez then went to the Provost to see if the university could find
  another year of employment for Prof. Melendez; the Provost agreed to circulate Prof. Melendez's
  CV internally to look for a match in another department. Prof. Adorno says that when she learned
  of this, she told the Provost she would resign as department chair if he circulated Prof.
  Melendez's CV to other departments in the university without having first gotten the
  department's approval. On April 13, Deputy Provost Bakemeier told Prof. Gonzalez-Perez that
  she and the Provost had explored the matter extensively, but for a variety of reasons had been
                                                                                  33
  unable to find Prof. Melendez an additional year of teaching at the university.

           On May 8, 2009, toward the end of the couple's third year at Yale and shortly before Prof.
  Melendez's appointment was to expire, Profs. Gonzalez-Perez and Gonzalez Echevarria
  exchanged emails34 about details for a symposium they had been preparing together. Responding
  to Prof. Gonzalez Echevarria's invitation to have lunch to discuss the symposium, Prof.
  Gonzalez-Perez declined, stating that he was "profoundly hurt and upset" by the department's
  treatment of him and Prof. Melendez, 35 by Prof. Gonzalez Echevarria's "negative comments,
  which cross the line, regarding Puerto Rico and Puerto Ricans," and by the "injustice" of the
  department's dismissal of his former student, Prof. Jason Cortes. On May 9, Prof. Gonzalez
  Echevarria responded, denying Prof. Gonzalez-Perez's allegations about unfair treatment and
  discrimination against Puerto Ricans, and adding, "I think your reaction is excessive and I refuse
  to accept that you are going to throw away such a long friendship and such a sustained and
  fruitful collaboration as ours. My friendship remains firm and I ask that you reconsider.',3 6 In a
  follow-up email on May I 0, Prof. Gonzalez-Perez wrote, " ... [G]ratitude cannot extend to
  renouncing my right to express freely and with seriousness and respect my disagreement with that
  which I consider improper, nor to approving of unjust actions like those that I have seen occur in

  31
    See Ibid., 5-6. The information Prof. Adorno gave Deputy Provost Bakemeier appears in RA Memo
  2/2/09, Exhibit 10. It includes a four-page summary of Prof. Adorno's interactions with Prof. Melendez
  (many involving perceived personal slights), an explanation that Prof. Melendez was not a necessary
  member of the faculty because she was not needed to teach any courses, and concerns about Prof.
  Gonzalez-Perez's performance as DGS.
  32
     See Adorno, Rolena. "Re: Priscilla." Message to Anibal Gonzalez. 4 February 2009. Email, attached to
  this report as Exhibit 14.
  33
    See Bakemeier, Emily. "Re:." Message to Anibal Gonzalez. 13 April 2009. Email, attached to this report
  as Exhibit 15.
  34
     See (in Spanish and in reverse chronological order) Gonzalez Echevarria, Roberto. "Re: simposio."
  Messages to Anibal Gonzalez. 9 - 10 May 2009. Emails. See also the partial translations into English (and
  in chronological order) given to us by Prof. Gonzalez Echeverria ("RGE translations of May 2009 emails").
  All are attached to this report as Exhibit 16.
  35
     In his email, Prof. Gonzalez-Perez mentioned "the negative way in which the department has responded
  to my requests to extend by one year Priscilla's appointment"; Prof. Gonzalez Echevarria's failure "in his
  capacity as director at the time of [Prof. Gonzalez-Perez's] hire" to "extend[] a renewable appointment to
  Priscilla"; "an environment of unequal treatment, unfriendly, and lacking in respect and collegiality both
  for me and for my wife"; and "verbal harassment of Priscilla for little things like the use of my office." See
  Ibid., 1-2.
  36
       Ibid., 2.



                                                        7
Confidential--Attorneys' Eyes Only                                                              BYRNE003070
           Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 9 of 49

                                                     CONFIDENTIAL


   our department. The truth is that I have lost confidence in you."37 Following this email exchange,
   Prof. Gonzalez-Perez stopped interacting with Profs. Gonzalez Echevarria and Adomo, 38 except
   as necessary for work, a practice that continues to this day.

           About two months later, on July 7, 2009, a student from Puerto Rico, Student 2
   was informed that a paper she had written to regain entrance to the program after taking a year's
   medical leave had not passed muster and that therefore she would be required to withdraw from
   the program. Prof. Gonzalez-Perez wrote to Associate Dean Pamela Schirmeister, urginl her to
   reconsider the decision. 39 In October 2009, Prof. Gonzalez-Perez went with two of his 6 year
   graduate student advisees to Prof. Adorno's office to discuss teaching opportunities for his
   students in the spring semester. What occurred during this conversation is a matter of dispute;
   Prof. Adorno refers to this as a "harassment incident"40 and complained about the incident to
   administrators. 41

           In March 2012, in an issue of Revista de £studios Hispanicos, Prof. Gonzalez-Perez
   published papers from the symposium he and Prof. Gonzalez Echevarria had co-directed,
   preceded by an Introduction, apparently42 without consulting with or informing Prof. Gonzalez
   Echevarria prior to publication; Prof. Gonzalez-Perez's failure to consult, and failure to mention
   Prof. Gonzalez Echevarria's involvement in the symposium in the Revista, angered Profs.
   Gonzalez Echevarria and Adomo. 43 In May 2013, the department rejected the dissertation
   prospectus of one of Prof. Gonzalez-Perez's dissertation advisees, Student 5 1, and dismissed
   her from the program.

                                                        Discussion:
           The senior faculty agree that the atmosphere in the department is infused with tension
   caused by bad feeling between Prof. Gonzalez-Perez and other senior professors.

   37   lbid., 3.

   38According to Profs. Adorno and Gonzalez Echeverria, Prof. Gonzalez-Perez also stopped speaking to
   Prof. Menocal, did not contact Prof. Menocal when she became terminally ill, and continued not to be in
   touch with her even as she lay dying.

   39 See Gonzalez, Anibal. "Student 2             ." Message to Pamela Schirmeister. 5 July 2009. Email, attached
   to this report as Exhibit 17.

   40See, for instance, the cover page ("Packet four[:] AGP - RA harassment incident [10/21/09])" that Prof.
   Adorno used to identify a packet of emails concerning this incident. The heading page and the emails ("RA
   Packet four") were given to us on 3 June 2015, and are attached to this report as Exhibit 18.

  41    See Ibid., 18. This incident is discussed in more detail later in this report.

  42    We were not able to consult with Prof. Gonzalez-Perez about this.

  43See ROE Memo, Exhibit 7, 5-6. See also a symposium brochure given to us by Prof. Gonzalez
  Echevarria, announcing the symposium: Beyond the Nation in Twenty-First Century Latin American
  Literature and Criticism. New Haven, CT: Whitney Humanities Center, Yale University, 9-10 October
  2009., and photocopies of pages from the Revista given to us by Prof. Gonzalez Echevarria, including the
  Introduction: Gonzalez, Anibal. "Introducci6n." Revista de Estudios Hispanicos 46:1 (March 2012): 51-53.
  These are attached to this report as Exhibit 19. According to Prof. Gonzalez Echevarria, then-Yale College
  Dean Mary Miller described Prof. Gonzalez-Perez's failure in the Revista to acknowledge Prof. Gonzalez
  Echevarria's involvement as "actionable." Prof. Adorno described it to us as 'unethical.'



                                                              8
Confidential--Attorneys' Eyes Only                                                                BYRNE003071
       Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 10 of 49

                                               CONFIDENTIAL



           Profs. Gonzalez Echevarria, Adorno, and Valis deny bearing any blame for lack of
  collegiality in the department; they hold Prof. Gonzalez-Perez wholly responsible. 44 They say that
  despite their efforts to be cordial, Prof. Gonzalez-Perez ignores their salutations in the hallways
  and at department functions, and has little to do with the functioning of the department, often
  missing department meetings or arriving unprepared, sitting grimly without interacting, and not
  offering his opinions. 45 Profs. Gonzalez Echevarria and Adorno identify the department's refusal
  to reappoint Prof. Melendez as central to Prof. Gonzalez-Perez's decision to stop speaking with
  them. Prof. Adorno also suspects that her decision to remove Prof. Gonzalez-Perez from his
  position as DGS contributed to Prof. Gonzalez-Perez's anger and resentment.

           According to Prof. Gonzalez-Perez, from the moment he and Prof. Melendez arrived at
  Yale, the department kept telling them 'no,' something they weren't used to; Prof. Gonzalez-
  Perez felt he was being treated as if were still Prof. Gonzalez Echevarria' s student rather than the
  respected scholar he had become, and Prof. Melendez felt she was not being given due respect for
  her professional status and accomplishments. Prof. Gonzalez-Perez says he feels marginalized in
  the department; he says the strain resulting from the tension over the years has taken a toll on him.
  Prof. Gonzalez-Perez maintains that he so strongly disapproved of how Profs. Gonzalez
  Echevarria and Adorno had behaved toward himself, his wife, and students, that ending his
  relationships with the two was his only recourse. 46 Prof. Gonzalez-Perez says that the final straw



  44
    According to Prof. Adorno, "If there is any 'hostility' in our department, it has been created by Anibal
  Gonzalez, who has refused categorically to speak to three of us - Prof. Gonzalez Echevarria, our now-
  deceased colleague Maria Rosa Menocal ... and myself- since the end of Priscilla's Yale appointment."
  Adorno, Rolena. "Re: Department discussion." Memo to Benjamin Polak, Lynn Cooley, and Tamar
  Gendler. 23 March 20 I 5 ("RA 3/23/15 Memo")(emphasis in original), attached to this report as Exhibit 20,
  2.
             According to Prof. Valis, "The [anonymous] letter talks about an appalling level of collegiality,
  either without understanding or deliberately ignoring the fact that the lack of collegiality resides in one
  senior professor, and one senior professor alone." Valis, Noel. "March 23 commentary on anonymous letter
  of March 6, 2015, written up by Noe I Valis on behalf of herself and Rolena Adorno." Memo. 23 March
  2015 ("NV 3/23/15 Memo"), attached to this report as Exhibit 21, 2.
             According to Prof. Gonzalez Echevarria, "Concerning the environment of learning in the
  Department of Spanish and Portuguese and the general collegial climate in it, I must begin by emphasizing
  that it is excellent, and has been so for the past ten years ... -- with one exception that will be discussed
  below.[ ... ]Then we come to Anibal Gonzalez, who is a source ofa negative attitude and behavior in the
  Department." ROE Memo, Exhibit 7, 1, 5.
  45
    Many professors, including Prof. Gonzalez-Perez, agree that faculty meetings are more pleasant when
  Profs. Gonzalez Echevarria and Gonzalez-Perez are not both in attendance. Because we interviewed Prof.
  Gonzalez-Perez before we interviewed Profs. Gonzalez Echevaria and Adorno, we did not ask him about
  their descriptions of his behavior toward them.
  46
     Prof. Gonzalez-Perez says that he could not continue to be on speaking terms with Profs. Gonzalez
  Echevarria and Prof. Adorno because he had to make clear he did not support their behavior in the
  department. He says that Prof. Gonzalez Echevarria is image conscious and manipulative; Prof. Gonzalez-
  Perez thinks that ifhe hadn't broken with them visibly, Prof. Gonzalez Echevarria would be able to say that
  'everything is fine and dandy.' He feels that Profs. Gonzalez Echevarria and Prof. Adorno treat students
  'like inmates at a reformatory,' and play games with students' lives. Prof. Gonzalez-Perez told us that the
  differences between him and the other two professors are so great that he has 'no disposition to listen' to
  them.



                                                       9
Confidential--Attorneys' Eyes Only                                                             BYRNE003072
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 11 of 49

                                                 CONFIDENTIAL


   for him was not the department's failure to reappoint his wife,47 but rather the behavior of Profs.
   Gonzalez Echevarria and Adorno toward a former student of Puerto Rican descent in 2009.

            Profs. Gonzalez Echevarria and Gonzalez-Perez each implied during their interviews that
  the other suffers from a professional jealousy that may feed the tensions between them. Prof.
  Gonzalez Echevarria implied that Prof. Gonzalez-Perez's envy of his and Prof. Adorno's
  accomplishments has played a role in Prof. Gonzalez-Perez's hostility toward them. 48 During his
  interview with us, Prof. Gonzalez-Perez implied that his arrival in the department threatened Prof.
  Gonzalez Echevarria's dominance of the department, because (according to Prof. Gonzalez-
  Perez) Prof. Gonzalez Echevarria feared that Prof. Gonzalez-Perez would become the new
  department hotshot to whom students would flock, just as Prof. Gonzalez Echevarria, when he
  first arrived at Yale as a new professor, had drawn attention away from the more senior
  professors. According to Prof. Gonzalez-Perez, students find Prof. Gonzalez Echevarria and Prof.
  Adorno difficult to work with and come to work with him instead; he suggests Profs. Gonzalez
  Echevarria and Adorno may be threatened by the fact that he has more advisees than they have. 49

           Prof. Gonzalez-Perez believes that his advisees and junior faculty proteges may have
  been mistreated because of their affiliation with him: as cases in point, he mentioned the
  circumstances that led to the dismissal of Student 5 ; his two 6ih year advisees who were told at
  the last minute that there would be no teaching assignments for them in the department;50 and his
  former student Prof. Jason Cortes, who did not make it past his third year as an assistant professor
  in the department. 51

          Profs. Gonzalez Echevarria, Adorno, and Valis52 deny disfavoring students who work
  with Prof. Gonzalez-Perez, pointing to positive relationships with, and positive letters they have

  47 During his interview with us, Prof. Gonzalez-Perez did not mention his wife's contract at all until we
  asked him about it directly. He said that the department had given his wife a nonrenewable 3-year contract,
  and had acted in good faith; he said that his wife had found a job at Trinity College and they had learned to
  commute. He categorically denied that issues concerning his wife's contract had been a factor in his
  decision to stop speaking with Prof. Gonzalez Echevarria. Prof. Gonzalez-Perez did not give us copies of
  the emails he and Prof. Gonzalez Echevarria had exchanged in May 2009, see Exhibit 16; we had not yet
  seen these emails when we interviewed Prof. Gonzalez-Perez, so we were not able to ask him to explain the
  apparent discrepancies between the comments he made during his interview and his statements in the
  emails. One student told us that Prof. Gonzalez-Perez frequently complains about the department's decision
  to not renew his wife's contract.
  48See RGE Memo, Exhibit 7, 6-7: immediately after discussing Prof. Gonzalez-Perez's animosity, Prof.
  Gonzalez Echevarria writes: "There is another element at play here that should not be dismissed ... [cites
  honors given to himself, Prof. Adorno, and Prof. Valis] These awards are the only significant ones received
  by faculty members of the Department. It would be narve- immature- not to think that such glittering
  recognitions are not a cause for envy and resentment and the ultimate source of the anonymous letter,
  which I do not believe was written by graduate students."

   Prof. Adorno volunteered that she does not care about having fewer advisees because they are so much
  49

  work.
  50   At the time, 6th year teaching was not guaranteed.
  51 See discussions of Student 5 and the 6th year students below. We did not interview Prof. Cortes or look
  into his situation.

  52   NV 3/23/15 Memo, Exhibit 2 I, 2.


                                                            IO
Confidential--Attorneys' Eyes Only                                                             BYRNE003073
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 12 of 49

                                                         CONFIDENTIAL


  written for, his advisees. Profs. Gonzalez Echevarria and Adorno say it is Prof. Gonzalez-Perez
  who tries to create divisions among the students, by not inviting Prof. Gonzalez Echevarria's
  students to gatherings sponsored by Prof. Gonzalez-Perez, and by regarding 'his' students with a
  proprietary attitude rather than understanding that his advisees are students of all the faculty
  members.

  Student 5

           Student 5 , who arrived at Redacted , was an advisee of Redacted                        who
  had done extremely well in her coursework and qualifying exams, 53 was a good citizen of the
  department, and was well-respected by her peers. After the first draft of her dissertation
  prospectus failed to win approval from the senior faculty in Redacted , Ms. Student 5 was given a
  month 54 to complete a second draft. She revised the draft after consulting with several faculty
  members, and resubmitted it in Redacted . On Redacted , four out of the six55 voting faculty
  members found the second draft unacceptable.

           For the first time in seventeen years, 56 the department was faced with the dilemma of a
  student whose prospectus had not passed on the second try. Prof. Poole (as DGS) consulted Prof.
  Adorno as to how to proceed; 57 Prof. Adorno consulted with then-Assistant Dean Allegra di
  Bonaventura on several issues of procedure, 58 who in tum consulted with Associate Dean
  Schirmeister. 59 Although Assistant Dean di Bonaventura and Associate Dean Schirmeister told
  Prof. Adorno that university rules would permit the (voting) faculty members to vote on whether
                        Student 5
  or not to allow Ms.             a third try on a prospectus, 60 it appears that Profs. Adorno and Poole
  chose not to present that option to the voting faculty, but instead presented only the option of


  53           Student 5
       Ms.                 received 15 Honors and l HP; she passed her qualifying exams on the first try.

  54 The requirement that the student complete a second draft within a month appears in the rules set forth in
  the contemporaneous handbook (2012-2013), but not in the rules set forth in the handbook that applied
                                           Redacted
  when Ms. Student 5entered the program in          . See Student 5 . Letter to [then-GSAS] Dean Thomas
  Pollard. Redacted , with attachment, "Graduate Student Handbook 2007-2008, Department of Spanish
  and Portuguese, Yale University,"("Student 5 's Grievance"), 9. The letter and attachment are attached
  to this report as Exhibit 22.
                                                                          Student 5
  55In Spanish and Portuguese, the dissertation advisor (in Ms.         's case, Redacted           ) is not
  involved in the faculty's consideration of and does not vote on the prospectus. Profs. Gonzalez Echevarria,
  Adorno, Jackson, and Poole voted against accepting the prospectus; Profs. Byrne and Harkema voted for.

  56According to Prof. Adorno. See Adorno, Rolena. "Re: Dissertation proposal #2." Message to Kevin
  Poole. 3 June 2013 at 10:48 am. Email, attached to this report as Exhibit 23.

  57Poole, Kevin. Message to Rolena Adorno. 3 June 2013 at I 0:31 am. Email, attached to this report as
  Exhibit 24.

  58Adorno, Rolena. Message to Allegra di Bonaventura. 3 June 2013 at 11 :48 am. Email, attached to this
  report as Exhibit 25.

  59di Bonaventura, Allegra. Message to Rolena Adorno. 3 June 2013 at I :20 pm. Email, attached to this
  report as Exhibit 26.

  60   Ibid.




                                                                 11
Confidential--Attorneys' Eyes Only                                                                      BYRNE003074
       Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 13 of 49

                                               CONFIDENTIAL


  voting on whether or not to permit Ms. Student 5 to withdraw voluntarily rather than
  administratively.61 The faculty voted unanimously to allow Ms. Student 5 to withdraw voluntarily.
  Prof. Poole wrote Ms. Student 5 and Prof. Gonzalez-Perez on the morning of June 4 to inform them
           Student 5
  that Ms.           had failed on the second try and would need to withdraw from the program. 62

           Prof. Gonzalez-Perez registered his dissatisfaction that afternoon, and suggested that Ms.
  Student 5
          be given a third opportunity to submit her prospectus;63 Profs. Jackson and Harkema64
  agreed. Prof. Poole told the voting faculty that a third opportunity would require the approval of
  the Executive Committee of the Graduate School.65 Prof. Adorno responded, "The Department
  has its procedures, as does the Graduate School and they have been applied ... resolution of the
  case stands.',66 Associate Dean Schirmeister told Prof. Adorno that Prof. Poole's interpretation of
  Graduate School policy was incorrect,67 but it appears that his assertion was not corrected in any
  subsequent email to the faculty.

        On June 7, Prof. Gonzalez-Perez circulated to the voting faculty a critique of the
  comments made by those who had rejected Ms. Student 5's second draft, and urged the faculty
  members to reconsider their votes or allow Ms. Student
                                                 - - 5 to submit a third draft before the end of the
  summer. 68 Prof. Harkema agreed with his suggestion.69 Prof. Jackson attempted to change his

  61 According to Prof. Poole's e-mail to the voting faculty, a student who withdraws voluntarily leaves the
  Department in good standing with a notation of"Withdrawn" on their transcript. Students who are
  withdrawn administratively have a note that indicates that they were withdrawn for academic cause on their
  transcripts. See Poole, Kevin. "Re: Important- Please read and respond (Results of Dissertation Prospectus
  Evaluations)." Message to Rolena Adorno et al. 3 June 2013 at 4:58 pm. Email, attached to this report as
  Exhibit 27.

  62 See Poole, Kevin. "Re: Dissertation Prospectus and Withdrawal from Program." Message to Student 5
         , et al. 4 June 2013 at 9:42 am. Email, attached to this report as Exhibit 28. Being dismissed for
  failing to pass with a second prospectus apparently had no recent precedent in the department. Prof.
  Gonzalez-Perez said this hadn't happened in the department since he arrived in 2006; he was
  'flabbergasted.'

  63 Gonzalez-Perez, Anibal. Message to Kevin Poole. 4 June 2013 at 2:03 P.M. Email., attached to this
  report as Exhibit 29.

  64 Harkema, Leslie. Message to Kevin Poole. 4 June 2013 at 3:36 pm. Email; Jackson, K. David. Message
  to Anibal Gonzalez-Perez et al. 4 June 2013 at 2:22 pm. Email. Both documents are attached to this report
  as Exhibit 30.

  65
   See Poole, Kevin. "Re: Dissertation Prospectus and Withdrawal from Program." Message to Anibal
  Gonzalez, et al. 4 June 2013 at 2:41 pm. Email, attached to this report as Exhibit 31.

  66Adorno, Rolena. Message to Colleagues. 4 June 2013 at 6: 18 pm. Email, attached to this report as
  Exhibit 32.

  67See Schinneister, Pamela. "Re: Dissertation Prospectus and Withdrawal from Program. Message to
  Rolena Adorno, 5 June 20 I 3 at 9:31 am. Email., attached to this report as Exhibit 33.

  68Gonzalez-Perez, Anibal. Message to Colleagues. 7 June 2013 at 7:41 am. Email, attached to this report as
  Exhibit 34.

  69Harkema, Leslie. Message to Colleagues. 7 June 2013 at 8:39 am. Email, attached to this report as
  Exhibit 35.


                                                        12
Confidential--Attorneys' Eyes Only                                                              BYRNE003075
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 14 of 49

                                                    CONFIDENTIAL


  vote on the following day, 70 but Prof. Adorno told him that he was not allowed to change his
  vote. 71 Ms. Student 5 withdrew voluntarily.72 On June 12, she filed a grievance against the
  department, claiming that the department had violated its procedures in requiring her
  withdrawal; 73 the grievance committee found against her. Ms. Student 5 also successfully applied for
  transfer to the doctoral program in the Redacted                                  , where she now is
  working on her thesis.

           By all accounts, Ms. Student 5's withdrawal rattled the students,74 who had no information75
  to help them understand why a student who had apparently done so well in the department had
  been required to withdraw. The case also increased the tension among the ladder faculty. Profs.
  Gonzalez-Perez and Jackson believed that Ms. Student 5 had been treated unfairly, 76 and suspected
  that the department's inflexibility toward Ms. Student 5 might have been driven at least in part by
  faculty animosity toward Prof. Gonzalez-Perez. Ms. Student 5's dismissal also increased the hostility
  Profs. Gonzalez-Perez and Jackson felt toward the other senior faculty. Prof. Gonzalez-Perez says
  that students who had wanted to work with him chose instead to work with Prof. Valis, which he
  attributes to their fear that his advisees are treated harshly by the department, and he thinks the
  department's treatment of Ms. Student 5 was 'a blatant abuse of power, scandalous, a justification
  for intimidating and controlling whom students work with.' He feels that the department did not
  show due deference to his judgment that the prospectus could be made to work as a dissertation.
  Prof. Jackson feels that the department had marginalized Prof. Gonzalez-Perez, a respected
  scholar, and his student by taking an inflexible approach to Ms. Student 5 that required her to
  withdraw.

             Profs. Gonzalez-Perez and Jackson say the department's actions with regard to Ms.
  Student 5's prospectus also demonstrate a lack of transparency in the procedures, and resistance to


  70Jackson, K. David. Message to Kevin Poole. 9 June 2013 at 6: 14 pm. Email, attached to this report as
  Exhibit 36.

  71Adorno, Rolena. Message to K. David Jackson. 10 June 2013 at 8:15 am. Email, attached to this report as
  Exhibit 37.
  72
    Student 5       . Message to Kevin Poole. 10 June 2013 at 9:54 am. Email, attached to this report as Exhibit
  38.

  73   See Student 5   .'s Grievance, Exhibit 22.

   More discussion of the student response to Ms. Student 5's situation appears later in this report. One of Prof.
  74

  Gonzalez-Perez's students told him, 'this is the last straw.' Associate Dean Schirmeister had warned Prof.
  Adorno this would happen if Ms. Student 5 were dismissed. See Schirmeister, Pamela. Message to Rolena
  Adorno. 4 June 2013 at 4:34 pm. Email, attached to this report as Exhibit 39.

  75   That information was confidential and could not be shared by the faculty with the students.

  76Profs. Gonzalez-Perez and Jackson thought that Ms. Student 5's prospectus was no weaker than other
  students' that had been passed. They could recalf no other student being forced out of the program because
  of a weak prospectus, and felt the decision contradicted standards of good pedagogical practice as well as
  typical practice at peer institutions. They also felt that the department had had a more lenient interpretation
  of the rules available to them that would have allowed Ms. Student 5 , a student who otherwise had done
  extremely well in the program, another chance, but instead had opted for a stricter interpretation that forced
  her to leave.



                                                         13
Confidential--Attorneys' Eyes Only                                                               BYRNE003076
        Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 15 of 49

                                                   CONFIDENTIAL


   open dialogue about problems. Prof. Gonzalez-Perez says that before Ms. Student 5's case 'there had
   not been a sense that the prospectus was a terminal document, but instead was something that
   could be revised as needed within the time frame.' Prof. Jackson told us that in his experience,
   Ms. Student 5's case was the first time there had been formal voting on a prospectus since he arrived
   in the department. 77 Profs. Adorno and Poole had relied on language in the 2012-2013 handbook
   limiting the time for resubmission of a prospectus to a month, rather than on language in the
   handbook that was in effect when Ms. Student 5 entered the program in Redacted that made no mention
   of that time limit; Profs. Gonzalez-Perez and Jackson told us that the time limit had been inserted
   into the more recent version without discussion, a vote, or notice of the change to them or to
   students. They also believe that Prof. Adorno's rebuke 78 of Prof. Gonzalez-Perez for exceeding
   his authority by writing to Prof. Poole (with copies to the faculty) to request reconsideration of
   the faculty's vote against Ms. Student 5's prospectus,79 and of Prof. Jackson for "leak[ing]"80 his
   desire to change his vote from fail to pass to the other faculty, illustrate the department's
   resistance to open dialogue. Prof. Poole, after consulting with Prof. Adorno, also rebuked Prof.
   Harkema for sending emails dissenting from the department's decision to require Ms. Student 5 to
   withdraw. 81 Most faculty members told us that the changes to the handbook to clarify the process
   were implemented without any discussion or vote.

            Profs. Adorno and Poole believe they scrupulously followed department procedures for
   reviewing the prospectus,82 citing the university's rejection of Ms. Student 5's grievance as support
   for their view. Prof. Adorno feels that faculty members were free to request that procedures be
   clarified or changed, by raising the issue face to face, and at appropriate times.

          Ms. Student 5 agreed to share her perspective on this matter. She reported that when the
  voting faculty in the department83 did not pass her first prospectus, she was advised to revise and
  resubmit in a month. She was not given any indication that her status in the department was in
  jeopardy. She met with Profs. Adorno, Gonzalez Echevarria, and Harkema to get their feedback

   77 Prof. Jackson raised this point in a 9 June 2013 email to Prof. Poole; Prof. Adorno responded, "We have

   always voted on the prospectuses; that's what 'approval by the faculty' means." See Jackson, K. David.
   "Re:Prospectus vote." Message to Kevin Poole. 9 June 2013 at 6: 14 pm. Email, and Adorno, Rolena. "Re:
   On the Prospectus vote." Message to K. David Jackson. IO June 2013 at 8:15 am. Email. Both are attached
   to this report as Exhibit 40.

   78 Adorno, Rolena. "Re: Dissertation Prospectus and Withdrawal from Program." 5 June 2013 at 12:07 pm.
   Email, attached to this report as Exhibit 41.

   79See Gonzalez, Anibal. Message to Kevin Poole et al. 4 June 2013 at 2:03 pm. Email, attached to this
   report as Exhibit 42.

   80See Adorno, Rolena. Message to K. David Jackson. 10 June 2013 at 10:14 am. Email, attached to this
   report as Exhibit 43.

  81See Poole, Kevin. "Commentary on Student 5 's Prospectus." Message to Leslie Harkema. 7 June
  2013 at l 0: 19 am. Email, attached to this report as Exhibit 44.

  82Prof. Poole told us that he spent hours carefully constructing all of his correspondence and memos on this
  matter (and others) with Prof. Adorno. He described it as a grueling process that took time away from his
  research.

  83 That is, all ladder faculty other than Prof. Gonzalez-Perez (her advisor) and Prof. Valis (who was on
   leave).



                                                        14
Confidential--Attorneys' Eyes Only                                                             BYRNE003077
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 16 of 49

                                                  CONFIDENTIAL


   on the prospectus, but not with Profs. Byrne, Jackson (he cancelled) or Poole. She incorporated
   faculty comments, worked with Prof. Gonzalez-Perez to refine the project, and submitted her
   second draft to the department a month later, at the end of May. While she was planning a
   research trip for her dissertation, she was informed that the department had not passed her second
   version of the prospectus and had given her two weeks to withdraw from the program in good
   standing. Ms. Student 5 told us that she was devastated, particularly because she knew a few
   students (advised by Profs. Menocal, Valis and Adorno) who had been allowed to make
   substantial revisions to their projects in response to concerns raised by faculty members about
   their prospectuses. She consulted the Dean's office, where she was told about the option of
   transferring to the Redacted                                   and advised she could file a grievance.
   She indicated that she was passionate about Spanish literature, and the decision to transfer was a
   difficult one, but she did ultimately transfer. Ms. Student 5 believes that the department changed the
   purpose of the prospectus from an "evolving plan for research" to an examination. 84 She learned
   after this incident that Prof. Gonzalez-Perez was 'alienated' from Profs. Adorno and Gonzalez
   Echevarria, and thinks that Prof. Gonzalez-Perez's relationship with the two professors may have
   had an impact on her experience. 85

   Prof Gonzalez-Perez's 6th year graduate students

            Profs. Adorno and Gonzalez-Perez each told us about a 2009 incident involving two 61"
   year graduate students as an example of the negative impact that the other professor had on the
   department's climate. At the time, the Spanish and Portuguese doctoral program offered five
   years of financial support to students; the department offered students who needed a sixth year to
   complete their dissertations an oppo1tunity to teach a class for financial support when slots were
   available. In October 2009, the Language Program Director advised two of Prof. Gonzalez-
   Perez's 6 th year students that they might not have an opportunity to teach in Spring 2010, causing
   financial problems for both and visa issues for one. According to Prof. Gonzalez-Perez, he and
   one of the graduate students dropped into Prof. Adamo's office to discuss the problem; Prof.
   Adorno refused to discuss the matter with them without an appointment and angrily demanded
   that they leave her office. According to Prof. Adorno, Prof. Gonzalez-Perez stormed into her
   office with one of the students and complained about the lack of teaching opportunities for his
   student in a "loud and threatening manner"; 86 when Prof. Adorno tried to explain the reasons for
   the decision to inform the two students about the possibility of no teaching opportunities, Prof.
   Adorno says Prof. Gonzalez-Perez responded by loudly accusing her of targeting his students. 87
   Prof. Adorno reported the incident to the Provost's office. 88 Prof. Gonzalez-Perez told us he was

   84
        Student 5 Grievance, Exhibit 22, I.

    Ms. Student 5 also strongly suggested that the department provide more support and guidance to students, as
   85

   well as faculty advisors, regarding the prospectus submission process.

   86See Adorno, Rolena. "Subject: incident." Message to Peter Salovey et al. 21 October 2009. Email, in RA
   Packet four, Exhibit 18.
   87   Witnesses to the incident supported Prof. Gonzalez-Perez's version of events in conversations with us.

  88 According to Prof. Adorno, the Provost's office offered her the option of filing a grievance, informally
  resolving the matter via conversations with senior staff in the Provost's Office, or taking no action (but
  maintaining a record of the incident). Prof. Adorno told us that she declined to file a formal complaint
  because she still hoped to heal her relationship with Prof. Gonzalez-Perez. Prof. Adorno added that Deputy
  Provost Bakemeier had a conversation with Prof. Gonzalez-Perez and indicated that he would be contacting
  her to apologize. Prof. Gonzalez-Perez told us that he met with Deputy Provost Bakemeier and was


                                                          15
Confidential--Attorneys' Eyes Only                                                               BYRNE003078
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 17 of 49

                                               CONFIDENTIAL


   able to find teaching opp011unities for his students in other departments by making two phone
   calls. Prof. Gonzalez-Perez believes that Prof. Adorno intentionally deprived his students of an
   opp011unity to gain teaching experience and earn income while completing their dissertations in
   order to hm1 him. Prof. Adorno believes that Prof. Gonzalez-Perez was attempting to harass and
   intimidate her because of his hostility toward her.

   Vandalism

            Profs. Adorno and Gonzalez Echevarria told us they had been the targets of a string of
   vandalism incidents occurring from August 2014 to July 2015. A copy of a poster announcing
   one of Prof. Gonzalez Echevarria's lectures was defaced in August and again in September 2014.
   In January 2015, a copy of an announcement of Prof. Adomo's MLA award was tom off a
   department bulletin board. On a number of occasions in February and March 2015, Prof.
   Adomo's nameplate was removed from her door and the nameplate on her department mailbox
   was scratched off. Prof. Adorno said that two possibly related incidents had occurred at her home,
   which she reported to her local police department: on March 14, 2015 several windows in her
   house were broken, and on March 28, someone paid a "stalking or surveillance visit" 89 to her
   home. Profs. Adorno and Gonzalez Echevarria told us that the nameplates were removed from
   their doors on four more occasions between April and July 2015. Both professors reported that
   these incidents, which Prof. Adorno described as "acts of intimidation,"90 contributed to an
   uncomfortable work environment; a few department members also told us that the vandalism had
   had a negative impact on the department's working and learning environment. Prof. Adorno told
   us these incidents have unsettled her and made her wary of being alone in the department's
   offices. She began reporting the incidents to the Yale Police Department (YPD) and the Provost
   after the anonymous letter was distributed on March 6, 20 I 5. The YPD told her they could not
   take action, but our understanding is that at her request, security video cameras have recently
   been installed, and since then no other incident has occurred.

   The Portuguese program

           Problems concerning the Portuguese program have less impact on the department's
   environment than do those concerning Profs. Gonzalez Perez, Adorno, and Gonzalez Echeverria.
   For the most part the Portuguese faculty are cordial to each other and to Spanish program faculty,
   who at least pay lip service to the importance of Portuguese to the department. There appears to
   be general agreement that the empty Portuguese faculty slots91 urgently need filling and the




   surprised to hear that Prof. Adorno had raised concerns about the meeting. Deputy Provost Bakemeier
   suggested he apologize, but he declined, because he thought that apologizing would create the false
   impression that he had done something wrong.

   89
    Adorno, Rolena. "RE: Request re Security Camera in the Department UPDATED." Memo to Barbara
   Goren and Jamaal Thomas. 9 July 2015, updated 11 July 2015: 2, attached to this report as Exhibit 45.

   90   Ibid., 2-3.

  91 With the departures last spring of Prof. Moreira and Selma Vital, Portuguese currently has only one
   ladder faculty member, Prof. Jackson, and one lector, Ms. Almeida. See also Student 1        "Departures
   leave Portuguese program understaffed." Yale Daily News 9 September 2015, attached to this report as
   Exhibit 46.



                                                       16
Confidential--Attorneys' Eyes Only                                                            BYRNE003079
       Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 18 of 49

                                                CONFIDENTIAL


  Batchelor funds 92 should be returned. Prof. Adorno describes the Portuguese program as an
  'absolutely essential' element of the department, and says she has done everything in her power
  to promote it, including 'pitching' an extra lector and 'bringing Prof. Moreira through' in 2005-
  2006.

           Prof. Jackson, however, says the Portuguese program remains marginalized in the
   department. 93 Since arriving in 1993, Prof. Jackson has not had a single Ph.D. student in
   Portuguese, and has supervised only three dissertations. 94 Prof. Jackson told us that out of the five
   students who were accepted into the Fall 2015 doctoral program, two had told him they wanted to
   work with him on their dissertations, but neither chose to come to Yale. According to Prof.
   Jackson and another department member, at least one of these students decided to go elsewhere
   because the student was told by Profs. Gonzalez Echeverria and Adorno that the student would
                                                                           95
   not be permitted to do a dissertation under Prof. Jackson's supervision - even though the
   department's website and graduate student handbook state that the department offers a doctoral
                                                                  96
   program in combined Lusa-Brazilian and Spanish literatures.

           Prof. Jackson would like more say in staffing the Portuguese program: he says the
   department has not consulted him when it hires lectors, and has hired Brazilian Fulbright scholars
   as T As against his opposition;97 according to Prof. Jackson, Prof. Gonzalez Echevarria overrode

  92
    The Malcolm C. Batchelor Fund of the Department of Spanish and Portuguese was established by Prof.
  Malcolm Batchelor upon his retirement from Yale after 38 years of teaching Portuguese. The fund sponsors
  an annual conference on Luso-Brazilian language and culture. According to Prof. Jackson, the fund also
  had been used to support students enrolled in the Portuguese study abroad program, but after the economic
  crisis in 2008, the Provost's office decided to use part of the fund to support salaries and fringe benefits for
  lectors. Prof. Adorno told us that she has been trying to recover the funds, with limited success.
  93
   Perhaps in response to this feeling, Prof. Jackson at one point printed "David Jackson, Portuguese
  Department" business cards; Prof. Adorno told him to stop using them.
  94
   Overall enrollment in the department vastly favors Spanish (although one year Portuguese had more
  majors than Spanish).

  95
     See Jackson, K. David. Letter to Tamar Gendler, Lynn Cooley, and Pamela Schirmeister. 24 April 2015,
  attached to this report as Exhibit 47. Prof. Jackson also noted that he discovered this by reading a comment
  to an article in the Yale Daily News. See Exhibit 2: Hildegard, Comment to "Zero grad students accept
  offers to Spanish and Portuguese Dept.," Yale Daily News, April 23, 2015.
  <http://yaledailynews.com/blog/20 l 5/04/23/zero-graduate-students-accept-offers-to-spanish-and-
  portuguese-departments/#comment-198396937 l>. A faculty member told us that he heard about this from
  one of the student's relatives who was 'disgusted' at the Department's 'dishonesty.'

  96
     See Yale University, Department of Spanish and Portuguese, Graduate Student Handbook, pg. 9
  (accessed 12 October 2015),
  <http://spanport.yale.edu/sites/default/files/files/Graduate%20Student%20Handbook%20searchable%28 l
  %29.pdf.>,
  attached to this report as Exhibit 48.

  97
    Prof. Jackson told us he felt the department was exploiting the Fulbrighters by requiring them to teach
  two courses when they were only supposed to teach one. Prof. Adorno told us that Prof. Jackson was
  opposed at first but has since come around. We did not get a chance to ask him about this because we
  interviewed him before interviewing Prof. Adorno.



                                                        17
Confidential--Attorneys' Eyes Only                                                               BYRNE003080
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 19 of 49

                                                  CONFIDENTIAL


   Prof. Jackson's opposition to rehiring Ms. Almeida for a three-year contract when Prof. Jackson
   requested she be hired for a single year to evaluate her progress in getting along with other people
   in the program.

            The department of Spanish and Portuguese is perhaps unique among Yale departments in
   that the spouses of two out of its five senior faculty98 have also wanted jobs in the department,
   creating a source of ongoing tension in the department's environment. For years Prof. Jackson
   petitioned the department to add his wife, Prof. Elizabeth Jackson, to the faculty; he told us that
   the department's failure to do so is inconsistent with his understanding of Yale's policy of
   encouraging the hiring of faculty spouses in adjunct positions. In 2005, when Prof. Adorno was
   on leave and Prof. Gonzalez Echevarria was acting chair, Prof. Jackson arranged to appoint his
   wife as faculty for the summer program; Prof. Adorno, returning as chair, protested to the
   summer session organizers that this was 'irregular' because there were other Yale faculty in
   Portuguese who could have been hired instead, and because the department had not approved
   Prof. Elizabeth Jackson's appointment. 99 Nevertheless, Prof. Elizabeth Jackson has continued to
   teach in the summer program. Prof. Adorno has asked Prof. Jackson to hire Prof. Moreira, Tania
   Martusceli, and Selma Vital, all Brazilians, as faculty for the summer program instead of his wife,
   to no avail. 100 According to Prof. Jackson, the summer program is the highlight of the Portuguese
   program. He reports good enrollment and feels the program gets students excited about the
   language. It seems to be the one place in the department over which he feels he can exercise some
   control.

           According to Prof. Adorno, when in 2005-2006 the department hired Ms. Martusceli
   instead of Prof. Elizabeth Jackson for a newly created lector position, Prof. Jackson told her,
   'Well, Rolena, I guess this means it's going to be impossible to work with you.' 101 Prof. Adorno
   says Prof. Jackson then lobbied the Provost (unsuccessfully) to create a separate Department of
   Portuguese. Profs. Jackson and Adorno have had other disagreements over the years, including
   over Prof. Jackson's decision to teach most Portuguese undergraduate classes in English,
   something he feels is essential to attracting Portuguese majors. Prof. Jackson also told us that the



   98
        I.e., Prof. Gonzalez-Perez's wife Priscilla Melendez, and Prof. Jackson's wife Elizabeth Jackson.
   99
      She says that when she asked the summer session people how this could have happened, they gave her
   'non-persuasive' answers. She told us she does not know whether or not other departments hire non-faculty
   to staff summer sessions.
   100
      She says these other faculty have neither requested to be hired for the summer program nor complained
   about not being hired; Prof. Adorno says they knew the request would have to go through Prof. Jackson and
   were 'reticent to make their druthers known.'
   101
      Prof. Adorno reports that Prof. Jackson, Prof. Moreira, and Ms. Almeida then 'ganged up' against Ms.
  Martusceli and were 'beastly' to her. According to Prof. Adorno, Prof. Jackson cancelled a popular and
  successful course on Portuguese and Social Issues usually taught by Ms. Martusceli; the three made Ms.
  Martusceli do all the work for the Halloween party because they had children and she didn't; and Ms.
  Almeida, who had been belittling Ms. Martusceli, treated Ms. Martusceli even worse after Prof. Adorno
  told Ms. Almeida to stop it. 'Wicked, wicked, wicked, a band of barracudas,' was Prof. Adorno's
  characterization to us of their behavior. Prof. Adorno said that she spends more time dealing with the
  Portuguese language program than the Spanish language program because of a variety of personality
  conflicts. We have not been able to ask Prof. Jackson for his response to these accusations.




                                                          18
Confidential--Attorneys' Eyes Only                                                               BYRNE003081
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 20 of 49

                                                    CONFIDENTIAL


  Department suppressed his salary for a number of years, 102 which contributes to his belief that he
  is undervalued. The department's failure to tenure Prof. Moreira has been a recent source of
  discord. Prof. Jackson felt Prof. Moreira deserved tenure; additionally, had Prof. Moreira joined
  the tenured faculty, Yale would have had a very strong undergraduate program in Portuguese, and
  possibly even a graduate program. Prof. Jackson suspects that "the much stronger role that
  Portuguese would have had in the Department and the graduate program" 103 may have been a
  consideration that led to what seemed to Prof. Jackson to be the department's last minute about-
  face on whether or not it would recommend Prof. Moreira for tenure. 104

           Despite these tensions, Prof. Jackson does not view himself as a rebel. In contrast with
  Prof. Gonzalez-Perez, who calls himself the Department's 'resident dissident,' he continues to
  speak with Profs. Adorno and Gonzalez Echevarria, even after Prof. Adorno yelled at him for
  providing a ~uote to Student 1       for her November 2014 Yale Daily News article about the
  department. 1 5 Prof. Adorno reports that Prof. Jackson's relationships with all the faculty are
  cordial, and she feels that unlike Prof. Gonzalez-Perez, Prof. Jackson has been able to rise above
  his disappointment over his wife's not getting hired. Prof. Gonzalez Echevarria, in his
  memorandum written for this review, complimented Prof. Jackson. 106 But Prof. Jackson told us
  that he believes the inflexible control of the department by Profs. Adorno and Gonzalez
  Echevarria for more than 20 years has been detrimental, and he feels that everything he has
  worked for in his 22 years at Yale is 'going down the drain.'

   The anonymous letter, Yale Daily News articles and climate review

           The anonymous letter, Yale Daily News articles, and this climate review have provoked
  strong emotions among senior faculty in the department. 107 Profs. Gonzalez Echevarria, Adorno,
  and Valis feel the letter is a defamatory personal attack on Profs. Gonzalez Echevarria and
  Adorno, full of lies and 'flame words' such as "harassment" and "discrimination" that were
  included in order to force the administration to conduct an investigation such as this review. They
  are angry with the letter writer or writers who they believe hid behind a cloak of anonymity while
  falsely claiming to represent the views of the graduate students. They are angry with the faculty
  members who spoke with the Yale Daily News reporter, even those who did not criticize the
  department. And they are very angry with the administration for launching this climate review,
  which they feel 'smears' the department by treating the accusations made in the anonymous letter

  102 Prof. Jackson reported that then-Deputy Provost Charles Long informed him of this prior to Long's

  retirement.

    See Jackson, K. David. Letter to Ben Polak, et al. 26 March 2015, attached to this report as Exhibit 49.
   103

  The letter was also signed by Profs. Gonzalez-Perez, Byrne and Poole.

   104   See discussion of Prof. Moreira"s tenure case later in this report.
   105   See Student 1      . "Spanish and Portuguese department faces budget woes, chilly environment." Yale
  Daily News 20 November 2014, Exhibit 2.

   106   See RGE Memo, Exhibit 7, 4.
  107In their interviews, Profs. Gonzalez Echevarria and Adorno used words like 'lies,' 'fabrications,'
  'defamations,' 'distortions,' 'damning,' 'accusatory,' 'malevolent' to describe the anonymous letter; in her
  interviews, Prof. Adorno referred to the writer of the letter as 'the criminal' and told us she has never
  before felt so personally attacked and intimidated.



                                                            19
Confidential--Attorneys' Eyes Only                                                             BYRNE003082
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 21 of 49

                                                  CONFIDENTIAL


   seriously; 108 by describinf the department environment as characterized by a "level of acrimony
   that cannot be ignored" 10 or a "divisiveness that appears to be undermining the department's
   efforts," 110 which they feel displays the administration's prejudgment of the department; and by
   putting departmental affairs on hold and under supervision, which they feel unfairly punishes the
   department even before the review has concluded. 111 Profs. Gonzalez Echevarria and Prof.
   Adorno told us in no uncertain terms that they feel this review is an Orwellian exercise that
   deprives them of the due process right to be confronted by and have an opportunity to respond to
   accusations and complaints made against them.

             The anonymous letter, Yale Daily News articles and this review have seriously impaired
   the working/learning environment in the department. 113 Prof. Adorno told us she feels
   'demoralized' and 'paralyzed.' Tempers in the department are frayed. Prof. Gonzalez-Perez said
   Prof. Adorno literally pointed a finger at Prof. Byrne and Prof. Poole at a faculty meeting and said,
   'You caused this.' Faculty who spoke with the Yale Daily News reporter have been accused by
   other faculty of harming the department. Prof. Byrne believes that Prof. Adorno has accused her
   of writing the anonymous letter; the two had a shouting match overheard by students and
   faculty .114 Prof. Jackson reported that in a faculty meeting, after it was announced there would be
   no new graduate students, Prof. Adorno made comments that he felt were inappropriate: 'People
   are trying to destroy the department'; 'Anyone who reveals a departmental vote has committed a
   serious offense'; and 'We view this as just a temporary setback. We will overcome. We will crush
   this.' A faculty member reported hearing that Prof. Gonzalez Echevarria had shoved books off
   Prof. Jackson's desk and yelled at him for violating the department's confidentiality. Students and
   faculty report feeling pressured to disavow any connection to the anonymous letter or agreement
   with its content.

            The anonymous letter and this review are the subject of gossip in the field. All senior
   faculty (as well as junior faculty and students) say colleagues from around the world are
   contacting them to ask about this review and the health of the department. Questions and
   comments about the department, many anonymous, appear on more than a few internet sites.
   Profs. Gonzalez Echevarria, Adorno and Valis believe the letter, articles and review are
   108
      Prof. Adorno told us that she has warned the administration that it has dignified the anonymous letter by
   launching this review. She says that the administration responded by telling her that it is a response to
   events that occurred prior to circulation of the letter. Prof. Adorno wonders why, if that is the case, the
   administration reappointed Prof. Adorno as chair and didn't initiate this review earlier.
   109
       Adorno, Rolena. "RE: Dean Cooley's Friday, April 24, 2015, request for 'back story' documentation."
   Memo to Ben Polak, Lynn Cooley, and Tamar Gendler. 26 April 2015, 2, attached to this report as Exhibit
   50.
   110
       See Polak, Benjamin. "RE: A Prophecy Self-Fulfilled: Graduate Admissions Spanish 2015." Message to
   Rolena Adorno, Lynn Cooley, and Tamar Gendler. 23 April 2015. Email, attached to this report as Exhibit
   51.

   111
      During her interview, Prof. Adorno suggested that every department has an embittered faculty member
   and grad students feeling insecure about the job market. She acknowledged that a tenure denial can send
   shockwaves through the faculty in a department, but didn't think that it merited calling for a departmental
   review.
   113
     Prof. Adorno said she'd 'just rather sit under the table than be good and glad and I will be but it doesn't
   come from the heart as it used to'; she hopes no other department has to go through something like this.
   114
         In Prof. Jackson's words, Prof. Adorno 'went ballistic.'


                                                           20
Confidential--Attorneys' Eyes Only                                                               BYRNE003083
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 22 of 49

                                                  CONFIDENTIAL


   responsible for chasing away the accepted graduate program applicants for this academic year, all
   of whom declined the department's offers. Prof. Adorno is worried that the department will not
   be able to enroll any new graduate students for the next academic year as well. There is
   widespread worry among students and faculty about the effect the department's international
   notoriety may have on their future employment prospects. Prof. Adorno feels the damage to the
   department has been 'incalculable' and will take years to repair.

            Profs. Jackson and Gonzalez-Perez are hoping this review will lead the administration to
   loosen, or end entirely, Profs. Gonzalez Echeverria's and Adamo's long-held control over the
   department, which they feel has been deleterious to its academic quality and learning/working
   environment. Both are concerned that if the administration does nothing to alter the departmental
   structure, then Profs. Gonzalez Echeverria and Adorno, whom Prof. Gonzalez-Perez described to
   us as 'vindictive,' will find ways to retaliate against every student and faculty member who they
   perceive to have been critical of them or their authority.

   Power struggles among senior faculty: who controls the department

          Of the current senior faculty, only Profs. Gonzalez Echeverria and Adorno have ever
  served as department chair: Prof. Gonzalez Echeverria for sixteen 115 years, and Prof. Adorno for
  ten. The strongest disf ute among the senior faculty is over this centralization of power in the two
  Sterling professors. 11

          According to Prof. Jackson, Prof. Gonzalez Echeverria is the power in the department.
  Prof. Jackson's view is that Prof. Gonzalez Echeverria sees the department as a family over
  which he rules as patriarch. 117 Prof. Jackson says that 'usually departments have two big egos
  fighting it out; 118 here, it's the one, with no dialogue or competition for a long period of time.'
  Prof. Jackson believes this quarter century of centralized authority has left no room in the
  department for other perspectives. 119 According to Prof. Jackson the faculty rarely meet, and
  when they do meet it's usually because they need to vote on admissions or appointments; no
  minutes are taken at the meetings. Topics such as department operations, barriers to promotion in
  the department, problems recruiting majors, and changes made by Profs. Adorno and Valis to the
  department's handbook are not discussed at faculty meetings. In Prof. Jackson's view, Prof.
  Gonzalez Echeverria should retire, Prof. Gonzalez-Perez should be made chair, 120 and the

   115
         Prof. Gonzalez Echeverria also acted as chair three times when Prof. Adorno was on leave.
   116
      Prof. Gonzalez Echevarria wrote that he was "proud to say that as chair, I radically changed the direction
  of the Department, and take some credit for the number one nationwide ranking that it received in 20 I 0: I,
  as chair, had the leading role in the hiring of every one of its members." See RGE Memo, Exhibit 7, 3. In
  his interview, Prof. Gonzalez-Perez suggested that Prof. Gonzalez-Echevarria's role in hiring faculty
  members has led to a 'quid pro quo' mentality in the department.
   117
     A faculty member outside the department said he has heard students in the department expressing worry
  about what 'Mommy and Daddy' (Profs. Adorno and Gonzalez Echeverria) will think or do.
  118
         Prof. Jackson used the phrase 'malice in Blunderland.'
  119
     Prof. Jackson says that since 1996, the last time the department had a visiting professor, the department
  has not even benefited from the fresh perspective a visitor might bring.
  120
    Prof. Gonzalez-Perez said about the prospect of serving as chair, 'I couldn't do worse than they have
  done.'


                                                          21
Confidential--Attorneys' Eyes Only                                                             BYRNE003084
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 23 of 49

                                                 CONFIDENTIAL


   administration should open new lines of hire for adjunct professors, new PhDs, and perhaps
   tenured faculty as well. He believes that these changes will create more opportunities for faculty
   discussions and collaborations between the department and the Jackson Institute for Global
   Affairs.

            Prof. Gonzalez-Perez agrees that Prof. Gonzalez Echeverria is 'the dominant personality'
   in the department. Prof. Gonzalez-Perez's view is that a strong person like Prof. Gonzalez
   Echeverria wouldn't be a problem 'if it weren't reflected in governance' of the department; he
   wouldn't mind the concentration of power in Profs. Gonzalez Echeverria and 'if it didn't lead to
   abuses of power and there were more consultation' with other faculty members. In larger
   departments, 'bigger egos can be shoved to one side'; in small departments like this one, that
   can't be done so easily. 121 As Prof. Gonzalez-Perez wrote to then-Dean Miller in April 2014,
   urging her not to reappoint Prof. Adorno as chair, "Practically all the issues that afflict the
   Department ... are the end result of years, if not decades, of assigning the department's leadership
   to the same two individuals: Roberto and Rolena. This has produced in these colleagues an
   extreme sense of entitlement, a belief that they are accountable to no one (least of all, their
   colleagues), and a paranoid management style that sees an enemy in anyone who dares to express
   his disagreement with their views and actions." 122 Prof. Gonzalez-Perez describes faculty
   meetings as 'tightly structured; it's viewed as disruptive if you bring up something not scheduled.'
   He says the department is run like 'the Chinese politburo': "our faculty meetings (when they are
   held at all) are tightly scripted by the chair, lacking in substantive discussion, and the result of
   every vote is assured well beforehand." 123 Prof. Gonzalez-Perez feels there should be a change in
   the balance of power to give every member of the ladder faculty a vote in decisions, better
   communication among faculty, open faculty discussion of issues in the department, and a more
   inclusive management style. He thinks increasing the number of senior faculty might help.

            On the other hand, Prof. Gonzalez Echeverria says Prof. Adorno's leadership is
   "excellent" and "skillful" 124 and thinks the department has thrived under Prof. Adorno while she
   has been chair. Prof. Adorno says she would prefer not to be chair but that 'it's hard to say no
   when you're asked by the President of the University.' She says she is 'a stickler, borne by the
   others with good humor.' As chair, Prof. Adorno thinks her role is to help people get along and
   do their work, which 'requires a very light touch intervention-wise,' 125 and to represent the
                                                  ?
   department with dignity. Prof. Adorno sa she is not a born administrator and was trained as a
   scholar rather than a manager of people. 11 6
                                                 She is upset that she has been accused of secrecy


   121
      One senior professor outside the department has suggested that Prof. Ludmer, whom Prof. Gonzalez-
   Perez replaced, was a strong personality who had kept Prof. Gonzalez Echeverria from completely
   dominating the department, while Prof. Gonzalez-Perez, for whatever reason, has not been the same
   counterbalance, leaving Prof. Gonzalez Echeverrfa's dominance unchecked.
   122
         This correspondence summarizes Prof. Gonzalez-Perez's feelings about the department. See Exhibit 6.
   123
         Ibid.
   124
         RGE Memo, Exhibit 7, 1,6.
   125
         Several members of the department described Prof. Adorno to us as a micromanager.
   126
      One of the students interviewed indicated that Prof. Adorno tries hard, but has 'a lack of a knack' in
   dealing with people.



                                                        22
Confidential--Attorneys' Eyes Only                                                              BYRNE003085
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 24 of 49

                                               CONFIDENTIAL


   about the functioning of the department, and says that if the administration retains her as chair,
   she plans to create a memo for everyone in the department that explains how everything works,
   so that even though she has been 'accused of secrecy, at least she won't be convicted.'

           Prof. Adorno contrasts complaints about the department made in the anonymous letter
   with the manner in which students dealt with the 6th year teaching issue. According to Prof.
   Adorno, those students circulated a petition among their peers and presented the signed petition to
   Prof. Adorno; she held a meeting with them to discuss the issue. She made a Power-point
   presentation, and talked about the decline in the foreign language requirement. She described it as
   a good discussion (though in her interview she also called it a 'session with whining'), with
   constructive, interesting and legitimate questions. She felt the meeting disabused the students of
   misinformation. 127

   Tenure

            All ladder faculty agree that it is hard to get tenure at Yale, but disagree as to whether it is
  unreasonably hard in their department. Prof. Gonzalez Echeverria says that in his experience
  during his 42 years at Yale, tenure decisions always create friction and dissatisfaction. 'It's harsh,
  because professors only have a certain amount of time to become a star - not just to do well,
  because this is Yale.' He remarks that there is 'general malaise amongjunior faculty at Yale'
  because of the remoteness of getting tenure. 128 Prof. Gonzalez Echeverria denies telling junior
  faculty that 'no one gets tenure at Yale,' dismissing the allegation as 'puerile' and 'made up.' 129
  Instead, Prof. Gonzalez Echeverria says, the standard is that a junior professor needs to be a
  star130 to get tenure at Yale. Prof. Gonzalez Echeverria says the last internal candidate to be given


   127
      Two former students who came forward to talk to us said that the first slide in Prof. Adomo's
  presentation was a copy of the petition. She magnified the signatures and referred to the students who had
  signed the document as the 'New Haven IO.' One former student said that she called the petition
  'illegitimate' because it was addressed to the department instead of individual professors. They told us that
  the second series of slides consisted of the acceptance letters signed by the last four cohorts of graduate
  students. Prof. Adorno highlighted the portion of the letters that indicated that the doctoral program only
  guaranteed five years of funding. They reported that she told them that they 'should be happy' and that this
  was 'how it is.' One former student reported that she criticized the students for behaving like 'mistreated
  factory workers.' The two former students reported that she spoke for about an hour. One student recalled
  that Prof. Adorno shouted at students who tried to comment, and told them to 'sit down' and 'stop talking.'
  128
     Prof. Gonzalez Echeverria said that he himselfleft Yale as junior faculty because he recognized the
  difficulty of getting tenure.
  129
     Two junior faculty disagree, and another told us that Prof. Gonzalez Echevarria said that no one gets
  tenure in his (emphasis added) department unless they are stars in their field.
  130
      Prof. Adorno echoed this formulation: Prof. Adorno says Prof. Gonzalez Echeverria's 'legendary
  statement' is: 'if you want to get tenure at Yale, you have to be a star'; she says Prof. Gonzalez Echevarria
  tells people, 'if you're untenured, you'd better be looking for a tenure track job and be on the job market
  the previous year [before your tenure comes up], because if you get an offer, you may choose to take it,'
  which she says is standard operating procedure in the humanities. According to FASTAP, "At all ranks,
  appointments meeting the highest standards must continue to distinguish the faculty if Yale is to secure and
  enhance its stature among the world's preeminent universities in the next half-century." Butler, Jon et al.
  "The Report of the Faculty of Arts and Sciences Tenure and Appointments Policy Committee." (5 February
  2007) ("FASTAP Report"), attached to this report as Exhibit 52, 3.



                                                       23
Confidential--Attorneys' Eyes Only                                                             BYRNE003086
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 25 of 49

                                               CONFIDENTIAL


   tenure was Prof. Nicolas Shumway 131 - 'my mistake,' because, according to Prof. Gonzalez
   Echeverria, although Prof. Shumway was tenured as a language teaching expert, he stopped
   serving as language director (saying he couldn't be fired for doing so) and announced he wanted
   to teach Argentinian literature, a subject Prof. Josefina Ludmer already was teaching.

            Prof. Adorno says that she doesn't use the 'star' language. Instead, she tells the junior
   faculty that 'this is a very hard climb to be tenured at Yale, a steep hill,' but she does not discuss
   this with them when they first come to Yale, because 'it's eight years down the road.' She says
   that 'the hardest thing' is to 'temper expectations without crushing them,' and FASTAP makes
   that task more difficult because, by making the system less byzantine, it raises the junior faculty's
   expectations.

            Prof. Gonzalez-Perez believes that the department sets the tenure bar too high. He views
   the example given by Prof. Gonzalez Echeverria of a tenurable candidate - a recently tenured
   professor in Comparative Literature whose second book was the subject of a symposium - as
   unreasonable because it takes most people more time than the tenure clock allows to develop an
   international reputation. According to Prof. Gonzalez-Perez, 'Yale needs to show it can nurture
   its own,' as he says some Yale departments already are doing; Prof. Gonzalez Echeverria' s
   response to this, according to Prof. Gonzalez-Perez, is 'Our standards have to be much higher.'
   Prof. Gonzalez-Perez feels this is reminiscent of the old-boy networking system of fifty years ago
   in which tyrannical professors had a 'sink or swim' mentality toward junior faculty. He feels it is
   a good thing that FASTAP has made it more difficult for the department to get rid ofjunior
   faculty after their third year, something the department had frequently done before the
   implementation ofFASTAP. Professor Jackson feels that the Department has always been
   reluctant to promote junior faculty, and that nothing in the department changed after FASTAP
   was introduced.

   Tenure and Paulo Moreira

            Prof. Moreira' s tenure case in March 2014 split the senior faculty. 132 Although Prof.
   Gonzalez Echeverria claims that no one could know what the tenure vote was because voting was
   by secret ballot, 133 it seems to be widely agreed that the vote was 3:2, with Profs. Gonzalez
   Echeverria, Adorno, and Valis voting against, and Profs. Jackson and Gonzalez-Perez voting for.
   Prof. Jackson said that the day before the vote, Prof. Gonzalez Echevarria called Prof. Jackson
   into his office to tell Prof. Jackson he had changed his mind about Prof. Moreira and would vote



   131
     Prof. Shumway became a tenured professor in 1987. He left Yale in 1993 and now teaches in Texas; we
   haven't spoken with him.
   132
     Profs. Jackson and Gonzalez-Perez requested an external review of Prof. Moreira's tenure case. See
  Exhibit 49. Prof. Moreira requested a copy of the external evaluations that were submitted for his
  application from Prof. Adorno (and copied Associate Dean Schirmeister and senior staff at the Provost's
  office). See Moreira, Paulo. "Requesting to see external evaluations for tenure review." Message to Rolena
  Adorno. 7 March 2015. E-mail, attached to this report as Exhibit 53.
   133
     See RGE Memo, Exhibit 7, 4. We were told second-hand that Prof. Gonzalez Echevarria, angry that
  Prof. Jackson had discussed the vote distribution, yelled at him for violating the confidentiality of the vote
  and swept books off Prof. Jackson's desk. Prof. Adorno noted in a faculty meeting that any faculty member
  who revealed any information from a confidential faculty meeting was 'committing a serious offense.'



                                                       24
Confidential--Attorneys' Eyes Only                                                              BYRNE003087
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 26 of 49

                                                CONFIDENTIAL


   against tenure. 134 Although junior faculty members told us that Prof. Adorno had given them the
   impression she thought Prof. Moreira would have no trouble getting tenure, Prof. Adorno said
   that she was encouraging, but realistic. 135 She added that 'sometimes people just hear what they
   want to hear'. Profs. Gonzalez Echevarria and Adorno both told us that the vote on Prof.
   Moreira's 6th year promotion had been 'deeply divided.' Prof. Adorno said that to her regret, she
   had transmitted the committee's concerns to Prof. Moreira only orally, so she now does not have
   documentation to show us. Prof. Jackson thought Prof. Moreira had 'everything required' for
   tenure. 136 Prof. Gonzalez-Perez thought Prof. Moreira 'was a shoo-in': a true scholar, a great
   teacher, two wonderful books, and eight to ten letters from scholars in the field who didn't know
   Prof. Moreira personally, who spoke with great enthusiasm about his work. Prof. Gonzalez-Perez
   said that Prof. Gonzalez Echevarria 'enumerated everything that was wrong with Prof. Moreira 's
   second book - quibbles, it was really nothing.'

           Profs. Jackson and Gonzalez-Perez suggested that the faculty members who voted against
   approval were motivated by a fear that Prof. Moreira was not a 'yes man' and would be a
   potential threat to their control, and that adding Prof. Moreira to the faculty would shift more
   weight in the department to Portuguese.

   APL Leave Proposals, Tenure, and Susan Byrne

           Prof Byrne's sixth year promotion: Prof. Byrne told us that in May 2013, when she was
   up for promotion to associate professor on term, Prof. Adorno praised Prof. Byrne's teaching,
   research and service to the department, and told Prof. Byrne that feedback from the external
   reviewers had been similarly positive. Prof. Adorno, on the other hand, told us that the
   committees' feedback was more mixed. 137 Prof. Adorno said she advised Prof. Byrne that Prof.
   Byrne's work was good 'for this level'; that Prof. Byrne needed to work on her writing; that Prof.
   Gonzalez Echevarria had described Prof. Byrne's work as 'good, not brilliant- in a sense,
   predictable'; and that then-Deans Mary Miller and Thomas Pollard had suggested that Prof.
   Byrne work to improve the quality and precision of her writing. Prof. Adorno also told Prof.
   Byrne that Dean Miller had suggested that Prof. Byrne exchange drafts of her work with junior


   134
      See Exhibit 49. After we interviewed Prof. Jackson, we heard a second-hand version of this
   conversation, in which Prof. Gonzalez Echevarria told Prof. Jackson that he expected the other senior
   faculty to follow his lead in voting against Prof. Moreira's tenure. Prof. Gonzalez Echevarria told us that no
   one could lay the responsibility for denying Prof. Moreira tenure at his feet because each senior faculty
   member had only one vote. See RGE Memo, Exhibit 7, 4. We did not re-interview Prof. Jackson to ask him
   whether this account was accurate.
   135
      In general, the junior faculty's perspective is that Prof. Moreira was encouraged by the senior faculty as
   he approached tenure review. Prof. Adorno says she is concerned that junior faculty members may
   misinterpret her friendliness and socializing, and the enthusiasm she must show when she is bringing a
   candidate up to the committee for 6 th year review, as endorsement of the person's prospects for tenure. The
   remarks junior faculty said Prof. Adorno made about Prof. Moreira's tenure prospects, though, were
   explicit endorsements.
   136
     Prof. Adorno said that Prof. Jackson had said about Prof. Moreira, 'Maybe we can't do any better,'
  which she said was the 'kiss of death' in her view, because that is not the standard at Yale. We did not
  reinterview Prof. Jackson, so we were not able to ask him about this.
   137
    The reviewing committees were the Departmental Review Committee and the Humanities Divisional
  Committee.



                                                        25
Confidential--Attorneys' Eyes Only                                                              BYRNE003088
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 27 of 49

                                                    CONFIDENTIAL


   professors in other departments. Prof. Byrne did not do this; she told us that she dido 't want to
   share her work with other junior faculty.

           Prof Byrne 's APL leave. Prof. Byrne submitted three proposals for an APL to the
   department, all of which the department rejected. 138 According to Prof. Byrne, in September 2013,
   a few months after she had been promoted and while she was working on her third book, she
   asked Prof. Adorno if she could wait until fall of 2014 139 to apply for the leave. Prof. Byrne says
   Prof. Adorno told her it would be better if she could apply in fall of 2013; Prof. Byrne replied that
   she 'could do it, but it's going to be sketchy' because she had only a week to prepare the proposal.
   (According to Prof. Adorno, it was Prof. Byrne who decided to submit the proposal in fall of
   2013, and only acknowledged that the proposal was problematic after having received negative
   feedback from then-Dean Miller and the reviewing departmental committee.) Prof. Byrne
                                                                                                  140
   submitted her first proposal, From Good to Beautiful Letters: Another History of Literature on
   September 23, 2013; two days later, the committee 141 rejected the proposal.

            Prof. Byrne submitted her second proposal, From Law to Literature in Spain, 142 on
   October l, 2014: 43 Prof. Byrne had not sought guidance from senior faculty during the year
   following the rejection of her first proposal, although Prof. Adorno had suggested to Prof. Byrne
   that she should consult in the interim with Prof. Gonzalez Echeverria because of his expertise in
   the second proposal's subject matter. Prof. Byrne says she simply didn't have the time to meet
   with Prof. Gonzalez Echevarria because of the work she needed to do on her third book. Prof.
   Adorno viewed Prof. Byrne's refusal of help as an example of Prof. Byrne's characteristic
   rejection of the department's attempts to mentor her.

         On October 16, 2014, Prof. Adorno told Prof. Byrne that the committee, after reviewing
   From Law to Literature, had concluded the proposal needed more work. Prof. Adorno said Prof.

   138
      In their report, the FASTAP Committee recommended "a one-year leave at full pay for each new
   associate professor on term to be taken in the first or second year following the promotion ... after
   presenting a research proposal approved by the department chair and the cognizant dean." Exhibit 52,
   FASTAP Report, 14. While FASTAP does not guarantee an APL, our understanding is that Prof. Byrne's
   APL was the first to be denied following the implementation of FASTAP.
   139
         APL proposals are submitted in the fall.
   140
      See Adorno, Rolena. "RE: Documentation." Message to Tamar Gendler. 11 February 2015. Email, and
   the first of the documents accompanying that email, "Calendar of events Spring 2013 to Spring 2015 .docx."
   Memo to Tamar Gendler. Both are attached to this report as Exhibit 54. Prof. Byrne agreed the proposal
   was 'half-baked.' Exhibit 54, 2.
   141
     Prof. Adorno says that she selected the faculty members on the committee- Profs. Gonzalez Echevarria,
   Adorno, and Valis - for their expertise in the subject matter ofSB's proposal.
   142
      Prof. Byrne received $8,000 in support for this project from the MacMillan Faculty Research Grants
   Committee on April 8, 2014 and $4,000 in funding from the Griswold Research Fund Committee on
   February 24, 2014. See Shapiro, Ian. Letter to Susan Byrne. 8 April 2014; and Lofton, Kathryn. Letter to
   Susan Byrne. 24 February 2014. Both letters are attached to this report as Exhibit 55.
   143
      Profs. Byrne and Adorno differ as to the deadline suggested by Dean Miller for Prof. Byrne's second
   proposal: according to Prof. Adorno, Dean Miller wanted Prof. Byrne to submit a second proposal in spring
   2014, so that there would be ample time for her to refine it before it was due that fall; according to Prof.
   Byrne, the resubmission was first due in Fall 2014.



                                                         26
Confidential--Attorneys' Eyes Only                                                             BYRNE003089
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 28 of 49

                                               CONFIDENTIAL


   Gonzalez Echevarria would discuss the committee's feedback with Prof. Byrne on October 17,
   and her revised proposal would be due on November 1. Prof. Byrne met with Prof. Gonzalez
   Echeverria on October 17 at 10:45 am to discuss the committee's comments, which, according to
   Prof. Byrne, were minor criticisms of the bibliography and suggestions for text edits. 144 At 11 :34
   am, Prof. Byrne emailed to the committee a list of what she had understood to be the committee's
   recommended changes, adding "Should any of the other committee members wish to add to the
   [list], please let me know." At 4:41 pm, "having had no further word from any of you on changes
   beyond those suggested by [Prof. Gonzalez Echevarria] in all of your names and re-capped in my
   earlier [email]," Prof. Byrne submitted a second draft of her proposal, incorporating what she
   says she believed to be the committee's (minor) suggestions. At 6: 16 pm, Prof. Gonzalez
   Echeverria wrote Prof. Byrne to indicate that the committee's substantive objections had not been
   addressed in her second draft. 145 At 7: 16 pm, Prof. Adorno sent Prof. Byrne an email to the same
   effect, and attached a written summary of the committee's comments. 146

          The following day, on October 18, Prof. Byrne sent the committee a letter rebutting the
   concerns about her proposal raised in Prof. Gonzalez Echevarria' s written summary, and emailed
   the committee to tell them that she expected them to submit the second draft to the Dean's office
   by November 1. 147 Prof. Adorno replied that the Dean's office had extended the deadline to
   November 7.1 48 On November 3, Prof. Byrne sent Prof. Adorno a third draft in which she had
   made minor revisions. 149 On November 6, the Committee rejected this third draft, and forwarded


   144
       As Prof. Byrne wrote in an e-mail to the committee, "The changes, as I understand them, involve adding
   three names to the bibliography [listed], and making minor deletions/edits to certain sentences [listed].
   Roberto explained that his own choice of texts would be different, but I prefer those I have chosen, and
   explained my reasoning to him." Byrne, Susan. "Re: Tomorrow, Friday, October 17." Message to Rolena
   Adorno, Roberto Gonzalez Echevarria, and Noel Valis. 17 October 2014 at 11 :34 a.m. Email, attached to
   this report as Exhibit 56.
   145
      "Dear Sue: I got [the new draft], I think, I wish that you had taken more time to address our substantial
   objections. R" See Gonzalez Echevarria, Roberto. "Re: Edited proposal is in your mailboxes." Message to
   Susan Byrne. 17 October 2014 at 6: 16 pm. Email, attached to this report as Exhibit 57. ·
   146
      Prof. Adorno wrote, "It is important for you to understand now that your reduction of the contents of
   your meeting with Roberto to some four minor editorial points does not reflect the contents of that meeting
   nor the views of the full committee, which are contained in his summary." See Adorno, Rolena. "Fwd:
   Edited proposal is in your mailboxes." 17 October 2014 at 7: 16 pm. Email; and Gonzalez Echevarria,
   Roberto. Letter to Rolena Adorno. 17 October 2014, both of which are attached to this report as Exhibit 58.
   147
     See Byrne, Susan. Letter to Colleagues. 18 October 2014, attached to this report as Exhibit 59. Both
  Prof. Byrne and Adorno told us they were under the mistaken impression that the FAS Dean had the
  authority to override a Departmental Review Committee's decision to not endorse an APL proposal. See,
  Byrne, Susan. "Dear Colleagues." Message to Colleagues. 18 October2014 at 12:14 pm. Email; and
  Dovidio, John. Message to Susan Byrne. 8 January 2015 at 2:09 pm. Email. Both emails are attached to this
  report as Exhibit 60.
   148
     Prof. Adorno replied that she had received Prof. Byrne's letter and told Prof. Byrne that the Dean's
  office had extended the deadline to November 7. See Adorno, Rolena. "Re: Edited proposal is in your
  mailboxes." Message to Susan Byrne, Noel Valis, and Roberto Gonzalez Echeverria. 18 October 2014 at
  2:08 pm. Email, attached to this report as Exhibit 61.
   149
    Byrne, Susan. Message to colleagues. 3 November 2014 at 2:08 pm. Email, attached to this report as
  Exhibit 62.



                                                        27
Confidential--Attorneys' Eyes Only                                                             BYRNE003090
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 29 of 49

                                                 CONFIDENTIAL


   the draft to the Dean's office for review; 150 on November 17, the committee notified Prof. Byrne
                                                          151
   that it had rejected this third draft of her proposal.

            After the Committee's rejection of the proposal on November 6, the Dean's office and
   the Office of General Counsel took a more active role in the situation. Staff members from those
   departments encouraged the department to allow Prof. Byrne to further refine her draft. The
   department rejected this suggestion; Dean Dovidio told Prof. Adorno he understood and
   supported the rejection. 152 By December 2014, however, Dean Dovidio let the department know
   that the administration had additional concerns about the APL denial, as it was unprecedented;
   senior staff in both offices eventually persuaded the department to allow Prof. Byrne to submit an
   entirely new APL proposal.
                                                                                                        153
           In a meeting held on January 7, 2015, Prof. Adorno, Prof. Byrne and Dean Dovidio
  agreed that Prof. Byrne would submit the new proposal on a topic that Prof. Gonzalez Echevarria
  had identified as being 'ripe for analysis' in the feedback he had given Prof. Byrne on October 17.
  Prof. Adorno suspected that Prof. Byrne chose this subject as a 'semi-trap' because Prof. Byrne
  thought the department would be less likely to reject a proposal based on an idea Prof. Gonzalez
  Echevarria had suggested; Prof. Byrne said that she chose the topic because she wanted to avoid
  further conflict with the department over her proposals. Dean Dovidio wrote up a summary of the
  meeting; Prof. Byrne edited the summary so that it explicitly gave her permission to seek
  "intermediate feedback from review committee members" and advised all committee members
  that they could provide feedback. 154 According to Prof. Byrne, the department usually allowed for
  individual feedback, so she "asked for notes early in the process ... but was told that it wasn't
  possible" and that "members were ... not allowed to speak with me individually." 155 Prof.
  Adorno disagreed with this account, and stated that the Departmental Committee typically gave
  collective feedback. 156

   150
         Adorno, Rolena. Letter to Tamar Gendler. 6 November 2014, attached to this report as Exhibit 63.
   151
    Adorno, Rolena. "Re: APL research proposal." Message to Susan Byrne, No~] Valis, and Roberto
  Gonzalez Echevarria. 17 November 2014. Email, attached to this report as Exhibit 64.
   152
     In email correspondence between Prof. Adorno and Dean Dovidio, Prof. Adorno informed Dean
  Dovidio that the department was unwilling to grant Prof. Byrne an opportunity to submit a fourth draft;
  Dean Dovidio indicated that he supported this decision: " ... I am fully convinced that you and the
  department have been fair and have offered valuable guidance to the candidate. Unfortunately, Sue chose
  not to be sufficiently responsive. I communicated that to Tamar after you and I met, and we are behind you."
  Adorno, Rolena. "Re: Susan Byrne APL leave proposal and related documents." Message to John Dovidio.
  23 November 2014. Email; and Dovidio, John. "Re." Message to Rolena Adorno. 24 November 2014.
  Email, both attached to this report as Exhibit 65.
   153
         By this point, Prof. Adorno had asked Dean Dovidio to become involved as an observer.
   154
     Prof. Adorno, Prof. Byrne and Dean Dovidio discussed this matter in a series of emails sent on January
  8 and 9, 2015. Emails, attached to this report as Exhibit 66.
   155
     See Byrne, Susan. "Re: Wednesday's meeting." Message to John Dovidio and Rolena Adorno. 8
  January 2015. Email, attached to this report as Exhibit 67.
  156
    See Adorno, Rolena. "RE: Summary of meeting, Thursday, January 29, 2015, 4 pm, 82-90 Wall St., Rm.
  229." Memo to Noel Valis, Roberto Gonzalez Echevarria and John Dovidio, attached to this report as
  Exhibit 68.



                                                         28
Confidential--Attorneys' Eyes Only                                                               BYRNE003091
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 30 of 49

                                                 CONFIDENTIAL



             On January 24, 2015, Prof. Byrne submitted her third proposal, Tirso de Molina's Legal
   Commentary in "El buriador de Sevilla o convidado de piedra ": Sex Lies and Promises of
   Marriage. Profs. Byrne, Adorno, and Gonzalez Echevarria, and Dean Dovidio, met to discuss the
   proposal on January 29. According to Prof. Byrne, nothing of substance was discussed and all
   criticisms by the committee related to her style of research and writing - aspects of her work that
   in the past Profs. Gonzalez Echevarria and Adorno had praised. 157 According to Prof. Adorno's
   summary of the meeting, in addition to criticizing her writing, the committee members made
   substantive objections to Prof. Byrne's approach to the topic. Prof. Adorno also asserted that Prof.
   Byrne argued against all of their points on substantive grounds while insisting that she would do
   whatever they wanted her to do because she "want[s] this APL." 158 Prof. Byrne submitted a
   revised version of the proposal on February 3, which was rejected by the committee three days
   later; the committee cited Prof. Byrne's thesis, execution, and writing style. 159 Prof. Byrne then
   requested a triennial leave, which the Dean's office approved. 160

           Tenure and Susan Byrne: On March 30, 2015, Prof. Adorno asked the Dean's office for
  permission to appoint an extra member to the review committee for Prof. Byrne's tenure
  application, explaining that she was taking this step due to the circumstances surrounding Prof.
  Byrne's APL leave proposals and Prof. Adorno's concerns about references to retaliation in the
  University's announcement of the department climate review. Prof. Adorno expressed willingness
  to recuse herself from the tenure review committee but did not want to lose the right to vote as a
  member of the department on Prof. Byrne's candidacy. Associate Provost John Mangan informed
  Prof. Adorno that the FAS Dean had exclusive authority to appoint outside committee
  members. 161

          On April 1, 2015, Prof. Byrne sent Profs. Adorno and Gonzalez Echevarria a letter asking
  them to recuse themselves from "all matters related to tenure review" because of their "aversion"
  to FASTAP and their conduct during her APL review. 162 Prof. Adorno told Prof. Byrne and the




  157
     See Prof. Byrne's letter sent to the Committee on October 18, 2014 after they had voted against
  approving her second proposal, in which she notes, 'just about one and one-half years ago, this same
  committee recommended me for promotion on the basis ofmy body of work," Exhibit 59.
  158
        Ibid.
  159
    Adorno, Rolena. Minutes of Departmental Committee Meeting to evaluate Sue Byrne's fourth and final
  APL research proposal. 6 February 2015. Memo, attached to this report as Exhibit 69.
  160
        Profs. Byrne and Adorno informed us in their interviews that Prof. Byrne was granted triennial leave.

  161
      Prof. Adorno told us that she suggested Prof. Guiseppe Mazzotta as a replacement because of his
  background in Golden Age literature. Adorno, Rolena. "Departmental committee for Byrne tenure review."
  Message to John Mangan. 30 March 2015. Email. See also Mangan, John. Message to Rolena Adorno. 31
  March 2015. Email. See Adorno, Rolena. Message to John Mangan. 11 April 2015. Email. Thes~ emails
  are attached to this report as Exhibit 70.

  162
    Byrne, Susan. Letter to Rolena Adorno. 1 April 2015, attached to this report as Exhibit 71. ("Susan
  Byrne's recusal letter.")



                                                         29
Confidential--Attorneys' Eyes Only                                                               BYRNE003092
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 31 of 49

                                                  CONFIDENTIAL

                                                                                       63
   Dean's office that she refused to recuse herself from the full department vote.1 On April 13,
   Dean Tamar Gendler informed Prof. Adorno that the Dean's office would not make any decisions
   about the composition of the review committee until after the climate review had been
   completed.' 64 On April 16, Prof. Adorno submitted Prof. Byrne's material to the Division of the
   Humanities and requested confirmation that she would not be held responsible for any undue
   delays caused by the review, a confirmation provided on May 6. 165

           Prof. Byrne says that Prof. Gonzalez Echevarria has made a number of comments during
   her time in the department that demonstrate his antipathy toward FASTAP and his opposition to
   granting any junior faculty member tenure. She said that during a lunch meeting with Prof.
   Gonzalez Echevarria in August 2014, he told her "FASTAP be damned," 166 and advised her,
   "[n]o one ever gets tenure at Yale, so you should keep looking for another job." Prof. Byrne also
   says that Prof. Adorno had told her (and Prof. Byrne's spouse) at a dinner at Prof. Adorno's house
   that "we don't need two Cervantistas in the Department." 167 Profs. Gonzalez Echevarria and
   Adorno have denied making these comments; Prof. Adorno explained that she does not view Prof.
   Byrne as a 'Cervantista.'

   Sexual harassment/misconduct

           All senior faculty in the department say they have not, themselves, witnessed any
   behavior on the part of Prof. Gonzalez Echevarria or any other faculty member, including
   physical contact, comments about appearance, or discussion of erotic subjects, that they would
   consider to be sexual misconduct, inappropriate, or conduct that has made students uncomfortable.
   Prof. Gonzalez Echevarria denies that anyone has ever made such a complaint about his behavior,
   and says he has not received any documents from anyone making him aware of any such
   complaint. Prof. Adorno says she has no knowledge of any complaints ever having been made
   about Prof. Gonzalez Echevarria's behavior. 168

           As department chair, Prof. Adorno has had formal sexual misconduct training. She says
   she was 'aghast' at what she learned, and it has made her much more careful about her own
   conduct. She feels the entire faculty could benefit from sexual misconduct training, and thinks

   163
     Adorno, Rolena. Letter to Susan Byrne. 13 April 2015, attached to this report as Exhibit 72. See also
   Adorno, Rolena. "Fwd: Departmental committee for Byrne tenure review." Message to John Mangan and
   FAS Dean. 11 April 2015 at 5:44 pm. Email, attached to this report as Exhibit 73.
   164
       See Gendler, Tamar. Message to Rolena Adorno and John Mangan. 13 April 2015 at 10:08 pm. Email,
   attached to this report as Exhibit 74. We understand that since then, the review committee's composition
   has been determined.
   165
     See Dovidio, John. Message to Rolena Adorno. 6 May 2015 at 8:43 am. Email, attached to this report as
   Exhibit 75.
   166
         See Susan Byrne's recusal letter, Exhibit 71.
   167
         Ibid.

   168
      Based on our interviews with senior faculty and other witnesses, we have reasons to question the
   accuracy of these statements by Profs. Gonzalez Echevarria and Adorno, but confidentiality considerations
   prevent us from further discussion of this matter in this report. No one has been willing to speak on the
   record in this review about such behavior experienced firsthand.



                                                         30
Confidential--Attorneys' Eyes Only                                                           BYRNE003093
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 32 of 49

                                              CONFIDENTIAL


   sexual misconduct is a problem 'across FAS, and particularly in NELC.' Prof. Adorno says that
   she herself maintains formality in her approach to students and colleagues, insisting upon being
   spoken to with the formal 'usted,' which in Latin America is used only with male professors, and
   sitting around a table when meeting with colleagues. If she sees a Latin American man
   approaching her, she 'extends her hand and ducks so he won't kiss her' (kissing being a
   conventionally acceptable form of greeting in Hispanic culture) 'because they're in the United
   States.' Prof. Adorno feels there is nothing in particular for her to do as chair vis-a-vis educating
   faculty about sexual misconduct issues, beyond giving examples of inappropriate behavior to the
   faculty. 169 She has not discussed with any members of the faculty, with a corrective intent,
   differing cultural conventions about physical contact. As a result of sexual harassment training,
   her watchfulness has changed, and she feels it is part of her role as chair to protect faculty
   members from doing something perfunctorily that could be regarded as inappropriate.

           Profs. Gonzalez-Perez and Jackson are aware of rumors that Prof. Gonzalez Echevarria
   has engaged in sexual misconduct. 170 Prof. Gonzalez-Perez says that even though Prof. Gonzalez
   Echevarria rebuilt the department, previously an all-male bastion, to include many women as
   professors, that has not resulted in an appropriate departmental climate. Prof. Jackson says that
   rumors of Prof. Gonzalez Echevarria's misbehavior cause female graduate students to think twice
   before coming to the department.

          Profs. Gonzalez Echevarria and Adorno point to the gender composition of the faculty as
   evidence that Prof. Gonzalez Echevarria is not misogynistic. 171


   JUNIOR FACULTY PERSPECTIVES

   Overview

           At the start of this review, the department had four junior faculty members. Two left at
   the end of spring term 2015: Prof. Moreira, one of the two ladder faculty in Portuguese, whom the
   department voted against recommending for tenure, and Prof. Poole, who withdrew before his



   169
      Prof. Adorno says that after her own sexual misconduct training, she gave professors examples of what
  'counts as crossing the line,' but when we asked whether behavior that 'crossed the line' would constitute
  sexual misconduct as Yale defines it, she said she'd need to revisit her notes from the workshop and needed
  a refresher. She was sure that 'touching in inappropriate places on the body' or 'an engaged smooch' would
  constitute sexual misconduct; while she regarded complimenting a woman on her appearance as 'a
  dangerous thing,' she said she'd need to consult a Title IX coordinator as to whether or not such a comment
  would constitute sexual misconduct, a determination that is 'difficult for a lay person' to make. She said
  that, hypothetically, if someone came to her with a complaint about a faculty member's behavior, she
  would tell the person to go straight to the Title IX coordinator. This would be true as well if the conduct
  being complained of were culturally conventional: she 'wouldn't try to explain it away; if it's offensive,
  it's offensive.'
   170
     Prof. Gonzalez Perez said that when he was Prof. Gonzalez Echevarrfa's PhD student at Yale, Prof.
  Gonzalez Echevarria would brag about his exploits, so he thought the rumors were plausible. 'Coming from
  a Puerto Rican machista culture, I could understand; the years have educated all of us.'
   171
     Prof. Gonzalez Echevarria says that "I am proud that I drastically transformed the gender composition of
  the Department ... [W]hen I completed my service as chair, the Department consisted of four senior women
  and two senior men, Professor David Jackson and me." RGE Memo, Exhibit 7, 3.


                                                      31
Confidential--Attorneys' Eyes Only                                                           BYRNE003094
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 33 of 49

                                                 CONFIDENTIAL


   sixth year review. Two are still in place for this academic year: Prof. Byrne, currently up for
   tenure, and Prof. Harkema, in her fourth year and currently DUS for Spanish.

            The junior faculty report an atmosphere of supportive collegiality among themselves, but
   say their work environment has been infected by the palpable animosities and factionalism that
   exist among the senior faculty. According to the junior faculty, Prof. Gonzalez Echevarria retains
   tight control of the department, sitting at the top of a hierarchical structure that provides few
   opportunities for junior faculty to affect the workings or intellectual direction of the department.
   Some feel that Prof. Gonzalez Echevarria and Prof. Adorno, who follows Prof. Gonzalez
   Echevarria's lead, are older scholars who are behind the times in their approaches to the field, to
   students, and to issues involving work/life balance.

            The junior faculty believe that Prof. Gonzalez Echevarria has established a culture in the
   department in which virtually no one gets tenure, a culture that persists despite FASTAP; the
   department's vote against Prof. Moreira 's tenure has reinforced this belief and demoralized the
   junior faculty.

            The junior faculty are aware that Prof. Gonzalez Echevarria's behavior toward women
   makes some students uncomfortable. Some junior faculty members wonder whether the behavior
   violates Yale's policies against sexual misconduct; others feel the behavior is merely
   inappropriate, or simply to be expected from a man of his generation and culture. All feel in the
   dark as to how to handle student complaints about the behavior.

   Effect on iunior faculty of animosities and factionalism among senior faculty

            Junior faculty are acutely aware that some senior faculty members in the department do
   not get along with others. They observe that Prof. Gonzalez-Perez does not speak with Profs.
   Gonzalez Echevarria, Adorno or Valis except as necessary, does not participate in many facets of
   the department, and appears ostracized and unhappy. The primary animosity seems to be between
   Profs. Gonzalez Echevarria and Gonzalez-Perez, but junior faculty also report observing friction
   between Profs. Gonzalez Echevarria and Jackson, and Profs. Adorno and Jackson, part of a larger
   pattern of struggle over the role of Portuguese in the department.

            Junior faculty say the department is divided into two factions, the Profs. Gonzalez
   Echevarria/AdomoNalis faction and the Profs. Gonzalez-Perez/Jackson faction. According to the
   junior faculty, Prof. Gonzalez Echevarria, the most senior member of the faculty, seems to control
   the department; 172 Prof. Adorno follows his lead; and Prof. Valis, although more independent of
   Prof. Gonzalez Echevarria, usually votes with them. Thus, unsurprisingly to the junior faculty, the
   departmental vote on Prof. Moreira 's tenure split 3:2 along factional lines, with the Prof.
   Gonzalez Echevarria-led faction prevailing. As one junior faculty member explained, even when
   the factionalism doesn't completely explain a contentious vote, it 'conditions the conversations
   that happen in the aftermath.'

          The junior faculty work hard to stay neutral and to avoid angering the senior faculty, in
   whose good graces the junior faculty feel they must stay for the sake of their careers. Staying

   172
       As one junior faculty member put it in an interview, 'Once Prof. Gonzalez Echevarria sets his mind on
   something, it'll happen that way'; another, in a letter to the Provost, " ... [I]t seems that his word is that
   which rules in the department." See Poole, Kevin. Letter to Tamar Gendler and Ben Polak. 7 April 2015,
   attached to this report as Exhibit 76, 2.



                                                         32
Confidential--Attorneys' Eyes Only                                                                BYRNE003095
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 34 of 49

                                             CONFIDENTIAL


   neutral is difficult. Some junior faculty report that Profs. Adorno and Gonzalez-Perez have
   initiated discussions with them about the origins of the dispute between Profs. Gonzalez
   Echevarria and Gonzalez-Perez, in attempts, the junior faculty feel, to persuade them to take
   sides. 173 Some junior faculty report feeling pressured by one faction to work against the other, and
   at least one feels his reluctance to comply resulted in adverse consequences to his career; some
   feel simply caught in the crossfire. Because of the palpable antagonism and challenges to
   remaining neutral, junior faculty report not wanting to spend much time in the department's
   offices.

            Junior faculty say recent events, including publication of Yale Daily News articles,
   circulation of the anonymous letter and the launching of this review, have exacerbated tensions in
   the department174 and frayed the tempers of senior faculty. Junior faculty have been been rebuked
   by senior faculty for speaking with the Yale Daily News reporter; some junior professors feel
   senior faculty suspect them of writing, or contributing to, the anonymous letter.

           The junior faculty appreciate that the strong views and personalities of famous professors
  often lead to power struggles and disputes. In their view, the difference in this department is not
  in kind, but in degree. Other departments manage to maintain a collegial atmosphere and to
  function despite professors' disagreements because the professors nonetheless permit debate,
  behave professionally, and retain at least a veneer of cordiality- not the case, according to the
  junior faculty, in this department.

  Power structure and academic freedom

           According to the junior faculty, Profs. Gonzalez Echevarria and Prof. Adorno are in
  'uncontested control of the department. ' 175 In their view, the Sterling professors maintain their
  control by hiring and promoting faculty who the professors believe will not challenge their
  dominance or academic views, by dismissively and sometimes angrily rejecting such challenges
  when they occur, and by requiring all matters involving the department to be routed first through
  the department chair.

           As a result, the junior faculty say, intellectual diversity in the department is stifled; one
  junior faculty member commented that Profs. Gonzalez Echeverria's and Adorno's repression of
  dissent reminded him of a Latin American dictatorship. A junior professor felt reluctant to seek
  mentoring from professors outside the department because he thought 'that would not be well
  received.' Members of the junior faculty say they would like to be able to offer students courses
  that offer an alternative to Profs. Gonzalez Echeverria's and Adorno's traditional approach to

   173
     As Prof. Poole put it in his letter to the Dean and Provost, "A few years later, when Leslie Harkema
  came to the department, Rolena called each ofus, individually, to her office to explain exactly how the
  perceived negativity had come about. Neither Leslie nor I wanted to know since we considered ourselves
  separate from that matter, but Rolena insisted that we must know. To me, that meeting was more an attempt
  to present Roberto as the 'good guy' and Anibal as the 'bad guy' than to explain past events from an
  objective point of view." Ibid., 3.
   174
     In the November 2014 Yale Daily News article, Prof. Gonzalez-Perez criticized the "department's
  atmosphere of arrogance and intimidation;" in the March 2015 Yale Daily News article Prof. Jackson
  commented that points raised in the anonymous letter "deserve discussing." See Exhibit 2.
   175
     These are the words of one junior faculty member. Another says colleagues outside the department ask
  him, 'So how is life in the little Cuban dictatorship?'



                                                     33
Confidential--Attorneys' Eyes Only                                                         BYRNE003096
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 35 of 49

                                                  CONFIDENTIAL


   studying literature. The junior faculty occasionally feel frustrated by what they report to be the
   department chair's tendency to micromanage the department.

            The junior faculty are split on the issue of whether or not the more powerful senior
   professors are open to their ideas for changes in departmental policies. One professor reported
   that the senior faculty adopted his suggestions for an improvement; another, that Profs. Gonzalez
   Echevarria and Adorno 'shut him down' when he tried to participate in a dialogue about a change
   in policy.

   Tenure 116

           The junior faculty say they understand getting tenure at Yale is difficult, but were under
   the impression when they were hired 177 or elected to proceed 178 under FASTAP that the new
   system was designed to make getting tenure easier and to improve morale among junior
   professors. They feel that the department has resisted the changes that were supposed to result
   from FASTAP .179 One junior faculty member mentioned that Prof. Gonzalez Echevarria said
   during a discussion of FASTAP, 'things might have changed in the university, but not in my
   department.' In a letter addressed to Prof. Adorno and copied to the senior faculty and
   administrators, Prof. Byrne wrote, "[h]iring me under a set of procedures and policies (FASTAP)
   that you are hostile to and willing to disregard is fraudulent," and stated that Prof. Gonzalez
   Echevarria had told her, "As to this mentoring thing: no one ever gets tenure at Yale, so you
   should keep looking for another job." 180 The rejection of Prof. Moreira's bid for tenure has left
   the junior faculty very discouraged and under the impression that the department's standards for
   granting tenure are impossibly high.

   Prof. Gonzalez Echevarria 's behavior toward women

            All the junior faculty are aware that Prof. Gonzalez Echevarria makes some students
   uncomfortable by frequently commenting on women's attractiveness, clothing and physical
   appearance, and by touching or kissing women. 181 One junior faculty member attributed this
   behavior to Prof. Gonzalez Echevarria' s age and culture and does not feel the behavior is
   inappropriate or abusive; other junior professors feel the behavior is inappropriate but are unsure
   if such behavior violates Yale's policies against sexual misconduct. All seem unclear as to how to
   handle student complaints of discomfort, particularly when the students are reluctant to come

   176
         Discussions of tenure issues involving Profs. Moreira and Byrne appear in the senior faculty section.
   177
         Profs. Byrne, Poole and Harkema.
   178
         Prof. Moreira was given the choice, and chose FASTAP.
   179
      Members of the senior faculty have confirmed that they are concerned that FASTAP will lead to the
  hiring of professors who are not up to standard. See the discussion of tenure in the senior faculty section of
  this report. A senior professor outside the department with whom we spoke agreed that this is a concern.
   180
     See Susan Byrne recusal letter, Exhibit 71, and the discussion of Professor Byrne's tenure recusal
  request in the senior faculty section of this report.
   181
     Prof. Byrne has experienced this kind of attention from Prof. Gonzalez Echevarria, but she did not report
  feeling threatened, or feeling that her professional relationship with Prof. Gonzalez Echevarria had been
  affected, by his behavior.



                                                          34
Confidential--Attorneys' Eyes Only                                                                BYRNE003097
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 36 of 49

                                                  CONFIDENTIAL


   forward.1 82 One junior faculty member feels a memo distributed in December 2014 by university
   administrators advising all faculty to report any sexual misconduct they observed has been
   helpful in providing guidance, and also noted that after the memo was circulated in the
   department, he has not noticed Prof. Gonzalez Echevarria behaving in this manner.

             One junior faculty member who feels the behavior is inappropriate reported that Prof.
   Adorno has reacted to the behavior by laughing and commenting, 'That's the way he is. He can't
   help it.' Another said that when he asked Prof. Adorno how to deal with a student's discomfort
   about such behavior, she told him that he should be quiet about it and she would handle it.

   Class/race issues

           According to one junior faculty member, Prof. Gonzalez Echevarria uses class-based
  distinctions as a means of disparagement. 183 A junior professor noted that the department has
  never invited anyone to use available scholarship money to do Afro-American studies, although
  interesting candidates have been available. A junior professor reported that students interested in
  ethnic studies are not accepted into the program, and yraduate students and junior professors are
  discouraged from working on topics in ethnic studies. 84

   Work/life balance

           All the junior faculty have mentioned that when work/life balance issues have arisen, on
  occasion Prof. Adorno and Gonzalez Echevarria have displayed attitudes that tilt more heavily
  toward the 'work' side of the balance than the junior faculty would like. 185 One junior faculty
  member said that he thinks the generational gap between the older senior professors, who are in
  their early 70s, and the junior professors, who are in their 30s or early 40s, may account for these
  differences.

  Mentoring

          The junior professors have such varying experiences - some excellent, some indifferent,
  some lacking - with their faculty mentors that it is not possible for us to discuss them in this
  report without betraying the junior faculty members' identities.


  LECTORS' PERSPECTIVES

  Overview


  182
     Kevin Poole, in his letter to the Dean and Provost, discusses his confusion about how to handle four
  different incidents of possible harassment. See Exhibit 76, 3-5.
  183
      This professor stated that Prof. Gonzalez Echevarria had told a student that the student's Spanish had a
  lower class accent, and had put down classic Mexican melodrama of the 1950s as something 'the maids
  would watch when I was a kid in Cuba.'
                        '
  184
      A professor in the Department of Comparative Literature reported that Prof. Gonzalez Echevarria (who
  also teaches in Comparative Literature) habitually rejected applicants to the department's graduate program
  who were Cuban or expressed interest in studying Cuba in their statement of purpose.
  185
        Confidentiality considerations preclude our describing any of these incidents in this report.


                                                          35
Confidential--Attorneys' Eyes Only                                                                 BYRNE003098
       Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 37 of 49

                                             CONFIDENTIAL


            We received mixed reports from lectors about the overall work environment in the
   department. Although most said they are proud to work for Yale, and some feel it is a privilege to
   work in the department, many described the environment as tense, strict and authoritarian. Many
   lectors told us that they feel intimidated. Lectors who had worked at the department for a long
   time said that the departmental climate had grown chilly in the years after Professor Menocal
   served as department chair.

            Almost all lectors describe the department as a vertically structured, hierarchical
   environment with the language program and administrative support staff occupying the bottom
   strata. Although some believe this is typical of foreign language departments in major universities,
   others told us they feel like disrespected second-class citizens. One lector noted that the language
   program is called the 'bread and butter' of the department but is treated like a factory that
   provides resources for the literature section. Another told us that senior faculty view lectors as
   'low class' and 'failed professors.' These lectors believe that they are excluded from decision-
   making related to curriculum, course development, or teaching methodology because the senior
   ladder faculty do not respect their intellect or accomplishments. Some say they are reminded that
   they are 'here to teach language' whenever they raise concerns about class assignments,
   methodology or cancellations.

            A number of lectors told us they are reluctant to report any concerns or to disagree with
   any decisions made by Profs. Adorno, Valis, and Gonzalez Echevarria because ofjob insecurity
   or the risk of retaliation. Lectors expressed concern that the department would simply decline to
   renew their contracts if they were too opinionated or made the wrong enemy in the department.
   Although none could identify lectors who had lost their positions after disturbing the status quo,
   some noted that senior faculty (particularly Prof. Gonzalez Echevarria) remind them on a regular
   basis that they are expendable.

           A few lectors reported that the senior ladder faculty (particularly Profs. Adorno, Valis,
   and Gonzalez Echevarria) are excellent and best positioned to make decisions about the
   department. These lectors feel they are involved in departmental decision-making to an
   appropriate degree and are not interested in playing a larger role. These lectors find the working
   environment very collegial and say that senior professors celebrate holidays, birthdays, and other
   events with department staff.

            Those who reported satisfaction with the Department's work atmosphere were far more
   likely to report feeling recognized by senior ladder faculty for their contributions to the
   department. Yet, others reported that ladder faculty were uninterested in capitalizing on lectors'
   skills, particularly skills unrelated to language teaching. A number of lectors reported that the
   ladder faculty did not support cultural initiatives spearheaded by lectors, including a theater
   program and a film festival, because they did not think the lectors could do anything other than
   teach standard language courses. Lectors noted that ladder faculty did not attend or provide
   financial support for such events.

            Incidents mentioned by the lectors that in their opinion illustrate senior faculty's lack of
   respect for lectors include:

       •   Prof. Adorno discourages students from referring to lectors as 'profesor or profesora'.
           They note that in Spain, any teacher who's above the rank of middle school teacher is
           called 'professor/a', so a number of students, particularly those of Spanish or Latino
           descent, call lectors 'professor/a'. Lectors state that students who use that phrase to
           identify lectors are reprimanded by Prof. Adorno, which is humiliating.


                                                     36
Confidential--Attorneys' Eyes Only                                                        BYRNE003099
      Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 38 of 49

                                            CONFIDENTIAL



       •   The two sections of the Department used to have potluck lunches on a regular basis.
           Since there are more faculty members in the language section, they were the ones who
           did much of the cooking .. They report that this was a great experience that contributed
           toward a healthy work environment until Prof. Gonzalez Echevarria (who never
           contributed a dish) started to refer to the lectors as 'good cooks' in a disrespectful tone.
           The lectors still have potluck lunches, but only for the language section of the
           department.

       •   Prof. Gonzalez Echevarria is frequently critical of lectors who 'come here and stay
           forever and think that they are as good as we [ladder faculty] are.' One lector indicated
           that Prof. Gonzalez Echevarria has said lectors should work for the university for a
           maximum of two years.

   Behavior

            Lectors reported that they had not observed or experienced any inappropriate behavior
   from other members of the department. One noted that Prof. Gonzalez Echevarria makes
   comments about the lector's appearance that the lector thinks are improper, but the lector
   attributes them to generational differences.



           The majority of lectors told us they do not believe that department leadership welcomes
  their input on issues relevant to the language program. Many said they are afraid to provide any
  input due to a perceived risk of retaliation. Some say Prof. Adorno has weakened the authority of
  the Language Program Director over the years, and the current director, Ame Cividanes, has less
  influence in the department than did her predecessor, Sonia Valle. Lectors report that Prof.
  Adorno excludes lectors from meetings more often than happens in other language departments
  (at Yale or at other Ivy League universities) that involve lectors and students in decision-making
  through committee participation. Several lectors reported that Prof. Adorno agreed with them ( or
  was receptive to their ideas) in private meetings, but would adopt a different position (without
  explanation) when making decisions. A lector observed that Prof. Adorno 'will say wonderful
  things to your face, but stab you in the back.'

           A few lectors reported that the Department does a good job of soliciting and
  incorporating lector input into the decision-making process. Some think that Prof. Adorno is far
  more transparent and inclusive as department chair than was Prof. Gonzalez Echevarria (her
  predecessor). Some of those who believe that their input is recognized and valued noted that the
  department has a communication problem and could benefit from having more formal meetings
  to help lectors understand why decisions are made.

          All lectors identified the Department's cancellation of the Advanced Conversational
  Spanish course in the spring of2013 as the most meaningful illustration of their concerns about
  the department's approach to making and communicating decisions. Advanced Conversational
  Spanish is one of a series of content-based or 'bridge' courses designed to link the language
  program to the upper level literature courses. Almost all of the lectors raised concerns about the
  department's decision to stop offering the course after a self-study of the language program.

          Lectors described the bridge courses as popular classes that appealed to undergraduate
  students who tested out of lower level language classes but did not feel ready for more rigorous


                                                    37
Confidential--Attorneys' Eyes Only                                                        BYRNE003100
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 39 of 49

                                             CONFIDENTIAL


   literature classes. The lectors viewed these classes as part of a multidisciplinary approach to
   engaging students and teaching language through the lens of different subjects, such as the law,
   film, medicine and journalism. Lectors also said the bridge courses provided them with the
   opportunity to create new classes based on their other interests.

            Lectors believe the bridge courses have been under attack for the last decade. A
   significant number of lectors indicated that the department has systematically eliminated bridge
   classes over this period. Many speculated that the ladder faculty felt threatened by the rising
   enrollment numbers in bridge courses in the face of declining enrollment in literature courses.
   Other lectors think that the ladder faculty lacks confidence in their ability to teach the subjects of
   the bridge classes. These lectors pointed out that the bridge classes were intended to help students
   learn the language, not the subject areas referenced in the courses.

          However, several lectors noted that most bridge courses were eliminated after the lectors
   who had developed the courses (who typically had some background in the subject areas) left the
   department. The lectors who continued to teach bridge courses expressed appreciation to the
   department for that opportunity.

           Lectors report that the program was asked to complete a self-study about the placement
   exam, curriculum and professional development. Prof. Adorno selected three review committees
   to review the study and generate their own reports. 186 Prof. Adorno went on to report that the ad
   hoc committee concluded that Advanced Conversations would not be offered during academic
   year 2013-14 because it "does not currently align with the paradigm of content-based language
   learning at the LS level" and "isolates one language skill and does not reflect the growing trend in
   higher education today of developing multiliteracies." 187 Prof. Adorno also wrote that all review
   committees unanimously endorsed the decision.

            Lectors expressed concern that the ladder faculty made this decision without consulting
   the lectors, particularly those who taught the Advanced Conversations class (the self-study
   submitted by the lectors did not include an evaluation of the course). Some argued that ladder
   faculty did not sufficiently consider the ways in which the course incorporated reading, writing,
   grammar review, and cultural material to help students learn the language. Others noted that the
   rigor of the course was evidenced by the fact that the course curriculum was published by Yale
   University Press and used in a number of courses offered at other prominent universities. The
   majority of lectors stated that they would have appreciated an opportunity to defend the course or
   discuss ways of improving or updating its curriculum. The lectors who defended the department's
   decision to stop offering the class told us that the classes lacked substantive content and did not

   186
      The first was composed of Prof. Byrne (serving as DUS at the time), Ame Cividanes (Language
   Program Director) and Prof. Adorno; the second was the Undergraduate Studies Committee in Spanish, a
   standing committee composed of Profs. Byrne, Harkema, and Adorno, a student representative, and Ms.
   Cividanes; and the third was an ad hoc committee composed of Profs. Gonzalez Echevarria, Valis, Byrne,
   Poole, Harkema and Adorno. In her memo outlining the final determinations made by the committees, Prof.
   Adorno noted that she had included Prof. Gonzalez Echevarria in the ad hoc committee because he was· a
   former department chair, Profs. Valis and Poole because they were former Directors of Undergraduate
   Studies, Prof. Byrne because she was the current DUS and Prof. Harkema because she taught courses in the
   Spanish language program.
   187
      See Adorno, Rolena. "RE: Acceptance of the Language Program's Self-Study and Final Determinations
   for Further Action and Implementation". Memo to Ame Cividanes. 7 March 2013, attached to this report
   as Exhibit 77, 3.



                                                     38
Confidential--Attorneys' Eyes Only                                                         BYRNE003101
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 40 of 49

                                               CONFIDENTIAL


   reflect current pedagogy about language teaching. One lector said that Prof. Adorno told her that
   the department will consider introducing more bridge classes in the future if the department is
   able to secure additional funding. 188 The lector also suggested that the department should have
   more informal meetings with its constituencies to explain its decisions.

   Hiring/Reappointment

           The majority of lectors expressed concern about the department's hiring practices. The
   majority indicated that the department didn't always follow its own hiring policies or practices.
   Many also complained that lectors were largely excluded from the selection process and stated
   that new lectors 'just appeared' in the program.

   Lectors reported the following irregularities in the hiring process:

         •   A number of lectors criticized the department's handling of a recent lector hire. They
             report that a former graduate student from the department with a close relationship to
             Profs. Adorno and Gonzalez Echevarria was hired as a temporary replacement for a
             recently departed lector without a search or formal interview process. The lectors were
             told that this individual would serve as a lector for one year. After the year ended, the
             department renewed the lector' s contract without conducting a search, which troubled a
             number of lectors.

         •   A lector who served on a committee tasked with evaluating candidates also reported that
             during a 2009 meeting, Prof. Adorno suggested that committee members should consider
             selecting candidates who did not have a family or who had a visa that needed to be
             renewed for a vacant lector position because the position was only for a year and the
             possibility of renewal was uncertain. The lector heard that when this suggestion was
             included in a draft version of the meeting minutes, Prof. Adorno denied making the
             statement and demanded that it be excised from the final version of the minutes.

            Most lectors reported satisfaction with the reappointment process, although some said
   that the department routinely renewed the contracts of lectors who were not strong teachers and
   who had difficulty keeping up with changes in teaching techniques and technology.

            Most lectors also reported satisfaction with teaching opportunities in the department's
   summer programs. Some stated that they believed that the same lectors were selected each year,
   but others noted that the pool of volunteers was shallow and few lectors were denied the
   opportunity to teach in a summer program. No lector reported being personally denied an
   opportunity to teach in a summer program, although one lector indicated that a former graduate
   student had been offered a position in the summer of2013 before an offer was made to any of the
   lectors.

   Fair Treatment

           Lectors reported that they were not treated differently because of their race, ethnicity,
   gender, sexual orientation or socioeconomic background.


   188
     Prof. Adorno told us that the department stopped offering the course because the course was non-
  substantive. She added that the department planned to offer it again in a few years after retooling the course
  to make it more rigorous.


                                                       39
Confidential--Attorneys' Eyes Only                                                             BYRNE003102
      Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 41 of 49

                                            CONFIDENTIAL


   Work/Life

            Some lectors said that the department leadership supported their efforts to balance their
   work and personal responsibilities, particularly with regard to childcare issues. Others said they
   felt pressured to focus all of their energy on work and were criticized for working full time while
   raising a young child.




   GRADUATESTUDENTS'PERSPECTIVES

            Students who participated in this review offered two conflicting narratives about the
   department. One group views the department as an intellectually challenging - but rewarding -
   environment staffed by brilliant and accomplished senior faculty. From the perspective of these
   students, many of the issues with the learning climate are attributable to disgruntled junior faculty
   members who are mediocre academics and jealous ofthe more accomplished senior faculty.
   Many of the students in this group are advised by Profs. Adorno or Gonzalez Echevarria, or plan
   to select them as advisors.

            The other group of students views the department in starkly different terms. For them, the
   department is a repressive, authoritarian environment in which inappropriate behavior is tolerated,
   innovative thought is discouraged, and decisions are made through a process that is opaque and
   arbitrary. Many of these students are advised by Prof. Gonzalez-Perez, although a number are
   advised by other faculty members.

  Learning Atmosphere

           Most of the students who participated in this review characterized the overall learning
  environment in the department as negative. Students described the environment as 'difficult,'
  'disillusioning,' 'inappropriate,' 'anxiety producing,' and 'conflicted.' Students identified a wide
  range of causes. Some students reported that they felt intimidated by arrogant senior faculty
  members. Others stated that the department was an environment in which questionable behavior
  was tolerated. A number raised concerns about the lack of communication from department
  leaders (Profs. Adorno and Valis) and their defensiveness in the face of academic and policy
  concerns raised by students. Other students said that rumors and gossip spread by department
  members and others contributed to an unpleasant learning environment.

          Some students attribute this negative atmosphere to anxiety caused by the Yale Daily
  News articles, the anonymous letter, and the climate review. These students believe that this
  external scrutiny has inspired paranoia among faculty members, which has made students afraid
  to do anything that would create the impression that they had aligned themselves with a particular
  faculty member or perceived faction. Some of these students also feel that the climate review
  motivated malcontents among the students and faculty to air grievances and resolve dilemmas
  through the review process instead of through more traditional channels.

         Yet, other students told us that in their experience, the learning atmosphere in the
  department is positive. These students say the majority of the faculty (particularly Profs. Adorno,




                                                    40
Confidential--Attorneys' Eyes Only                                                       BYRNE003103
          Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 42 of 49

                                                  CONFIDENTIAL


   Gonzalez Echevarria, Valis and Gonzalez-Perez) 189 have been helpful, encouraging and generous
   with time. These students find the department demanding and intellectually engaging. Many of
   these students believe that the people who are complaining about the department are disgruntled
   junior faculty members (particularly Prof. Poole) and students who are not academically
   successful or who are generally unhappy and antagonistic. Many of these students also have
   positive relationships with most of the senior professors, although a few believe that Prof.
   Gonzalez-Perez has contributed to the negative climate by complaining about Prof. Gonzalez
   Echevarria, Prof. Melendez's experiences, and other issues he has with the department.

   Collegiality (Faculty)

           Many students told us they were aware, before the anonymous letter was circulated, of
   tensions in the department among senior faculty, primarily between Prof. Gonzalez Echevarria
   and Prof. Gonzalez-Perez. 190 Some students have observed tension between the two professors at
   department events, or have noticed that Prof. Gonzalez-Perez is not present at a number of
   department functions. Other students report that Prof. Poole discussed the tension with them at
   informal events that he had organized. A number of students also told us that Prof. Gonzalez-
   Perez had stopped speaking to Prof. Gonzalez Echevarria, which a few think are related to rumors
   about Prof. Gonzalez Echevarria' s alleged history of sexual harassment or a conflict over a
   renewal of Prof. Gonzalez-Perez's wife's contract.

            Some students report that tension exists between the junior and senior faculty,
   particularly between Prof. Poole and Profs. Adorno and Gonzalez Echevarria. Of this group,
   those who have a generally positive view of the department and its learning environment think
   this tension is caused by the junior faculty's jealousy of the accomplishments of the senior faculty
   (particularly Prof. Gonzalez Echevarria and Prof. Adorno). They told us that junior faculty openly
   discussed their conflicts with senior faculty during class. One of the other students mentioned that
   he doesn't believe that the senior faculty respect the junior faculty.

            Most students who have observed some tension between faculty members say that it has
   not had a negative impact on their own experiences in the department. Some students said that
   this tension contributes to student negativity and an uncomfortable learning environment; 191 other
   students reported that faculty members behaved in an entirely professional and collegial manner,
   noting that they frequently mentioned the work of other professors in class and (other than Profs.
   Poole and Byrne) were not inappropriately critical of one another in public settings. Most
   students say that the lectors are cordial and professional. A few noted that ladder faculty rarely
   interact with the lectors.

   Faculty behavior seen as inaypropriate

            Some students reported that they felt intimidated by Prof. Adorno's behavior. They told
   us that she treats graduate students 'like children,' is harsh and dismissive when providing

   189
     Many of these students had limited to no experience with Prof. Jackson, who does not work with many
  graduate students.
   190
         Many also told us that Prof. Adorno and Prof. Valis are aligned with Prof. Gonzalez-Echevarria.
   191
    One student felt that faculty members shared negative gossip with students to marginalize other faculty
  members.




                                                         41
Confidential--Attorneys' Eyes Only                                                              BYRNE003104
           Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 43 of 49

                                                CONFIDENTIAL


     feedback on their work and intimidates them by referring to the amount of money that Yale has
     invested in them. Other students reported that Prof. Adorno is a demanding but hard-working
     professor who gives detailed and thoughtful feedback.

              A number of students reported that Prof. Adorno's comments during a department
     meeting in December 2014 about the November 2014 Yale Daily News article 192 on the
     department's atmosphere and finances made them uncomfortable. Although opinion was mixed
     about Prof. Adorno's explanation of the department's finances (some felt that it was
     condescending while others found it valuable and informative), a few students said they believe
     that her comments about students who had spoken to the Yale Daily News reporter had a chilling
     effect on the environment. A student reported that Prof. Adorno proclaimed that she couldn't
     recognize any of her students 'under the hood of anonymity' and made a number of derogatory
     references throughout the meeting to those who had cooperated with the reporter. A few students
     said that Prof. Adorno adopted a 'paranoid style' after the dissemination of the anonymous letter.
     They reported that she (as well as Profs. Valis and Gonzalez Echevarria) asked them if they had
     written the letter, knew who had written the letter, or endorsed the views expressed in the letter.
     They noted that Prof. Adorno suggested they write emails to faculty denouncing the letter and
     denying involvement in its writing or dissemination.

              A number of students report that Prof. Poole has made derogatory statements (which
     many deride as 'nasty gossip') about other faculty members (Prof. Adorno, Prof. Gonzalez
     Echevarria and Prof. Menocal) and both current and former students. A few students took offense
     at these comments and view such behavior as unprofessional.

              Many students told us that Prof. Gonzalez Echevarria talks to administrative staff in a
     loud tone of voice. Some students attribute this to a sexist attitude (all of the administrative staff
     are female), while others think that it reflects his age and cultural background. Most students said
     that Prof. Gonzalez Echevarria frequently makes jokes with sexual overtones and frequently
     discusses erotic themes in texts discussed in his classes in frank terms. Some are uncomfortable
     with his comments, while others accept or even value them as reflecting Prof. Gonzalez
     Echevarria's interest in exploring the relationship between literature and life.

              Most students reported that Prof. Gonzalez Echevarria often comments on the physical
     appearance and attire of female students. 193 They say Prof. Gonzalez Echevarria frequently
     compliments the beauty of his female students and makes approving comments about their
     clothing, hair and jewelry. Some students view these comments as harmless reflections of Prof.
     Gonzalez Echevarria's age, gender and ethnic/cultural background, noting that such comments
     are common in Latin American (and Cuban) culture, particularly among men of Prof. Gonzalez
     Echevarria's generation. Yet, other students find this behavior inappropriate. Some female
     students who have been the subject of these comments say that he talked about their appearance
     when they wanted him to discuss their scholarship. One student told us that after a female student
     made a presentation in one of his classes during the Fall 2014 semester, the only feedback that
     Prof. Gonzalez Echevarria provided was about her hair. There were also some concerns reported
     about Prof. Gonzalez Echevarria's use of gender-based stereotypes: a few students noted that he
     stated that students couldn't use laptop computers in his classes because female students just use
     them to buy shoes.

     192
        See Exhibit 2.
     193
 ·      Students reported that Prof. Gonzalez-Echevarria also very occasionally made critical comments about
     the appearance of male students.



                                                        42
Confidential--Attorneys' Eyes Only                                                            BYRNE003105
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 44 of 49

                                              CONFIDENTIAL



            Some students also said that on occasion Prof. Gonzalez Echevarria hugged or made
   requests to hug female students. The opinions of those who were recipients of the hugs were
   mixed (some were uncomfortable, others were not) but some of the students who observed these
   interactions felt uncomfortable about them, particularly when they noticed that other senior
   faculty members who were present failed to intervene. One student told us that Prof. Gonzalez
   Echevarria grabbed her waist from behind at a department event in a manner that made her
   uncomfortable. She said that she could not 'imagine anyone other than her boyfriend' touching
   her in that way. Another student told us that Prof. Gonzalez Echevarria put his hand on her lower
   thigh. She did not find it offensive but thought that it was inappropriate.

          No students reported any direct experiences (or observed behavior) with Prof. Gonzalez
  Echevarria that made them feel unsafe. Only one student indicated that she felt unsafe around
  Prof. Gonzalez Echevarria, and that was not due to direct or observed experience, but was a result
  of second-hand information. A few students reported that they took protective measures, such as
  avoiding one-on-one interactions with Prof. Gonzalez Echevarria and ensuring that the door was
  open whenever they went to his office, in response to rumors about his behavior and advice from
  other members of the department.

            A number of students reported having heard, prior to the distribution of the anonymous
  letter, stories about Prof. Gonzalez Echevarria's behavior that made them uncomfortable,
  including rumors that Prof. Gonzalez Echevarria has been sued for sexually harassing other
  members of the Yale community and has been the subject of internal Title IX complaints. Some
  students reported that they had heard that Prof. Gonzalez Echevarria had made an unwelcome
  advance toward a student or students in the recent past, and that Prof. Adorno had brushed off
  complaints about this behavior. A few students also told us that they were aware of a rumor that
  Prof. Gonzalez Echevarria had made sexual advances toward Virginia Guttierez, a staff member
  in the department, and was not held accountable for his actions.

            Five former students in the doctoral program individually contacted us to share their
   experiences in the Department. They told us that Prof. Gonzalez-Echevarria had made an
   unwelcome advance toward one of their fellow students and that Prof. Adorno took no action
   after she was made aware of the student's concerns. All five requested anonymity.

          Prof. Adorno denied ever receiving any reports or concerns from a student alleging that
  Prof. Gonzalez Echevarria had engaged in inappropriate behavior. 194 Prof. Gonzalez Echevarria
  denied ever having engaged in behavior that could be considered inappropriate or a violation of
  the University's policies against sexual misconduct.


   194
     A former student who contacted us reported that when she was considering leaving Yale for another
  doctoral program, Prof. Gonzalez Echevarria advised her to leave academia to concentrate on her role as a
  mother (and told her that his mother had made a similar choice). The former student told us that Prof.
  Adorno dismissed her concerns and advised that she refrain from referring to the comments on her exit
  paperwork because 'we will be seeing each other again, in the future and on the lecture circuit.' The former
  student told us that she had raised her concerns with the Provost's office. She also told us that Associate
  Dean Schirmeister had informed her that the Graduate School changed the way that they handled student
  complaints in response to her experience, that Prof. Gonzalez Echevarria was banned from holding
  'positions of authority' within the department, and that Profs. Adorno and Gonzalez Echevarria would
  recuse themselves if asked to serve as external reviewers for any future hiring or tenure process involving
  the former student.




                                                      43
Confidential--Attorneys' Eyes Only                                                            BYRNE003106
       Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 45 of 49

                                               CONFIDENTIAL


           A minority of students told us that they have not experienced or observed any behavior
   on the part of any faculty member that they would consider inappropriate.

   Treatment viewed as discriminatory or preferential

           Most students say that they are not treated differently because of their race, gender,
   sexual orientation, socioeconomic background, or choice of advisor. These students also do not
   see other students being treated differently on those bases.

            Some students told us that students who work with Prof. Gonzalez Echevarria or Prof.
   Adorno get preferential treatment, particularly with respect to teaching opportunities in literature
   courses. These students give as an example a student advised by Prof. Adorno who concentrated
   in Spanish American Colonial studies and was chosen as a teaching assistant for a Prof. Gonzalez
   Echevarrfa class on modern Latin American literature over a number of students who
   concentrated in modern literature. Other students reported that Prof. Valis (who was serving as
   DGS at the time) discouraged a faculty member from applying, with a student, for the assistant
   teaching program that Prof. Valis planned to apply for with one of her students, and encouraged
   the two to apply for the program in the following year instead; they concluded that Prof. Valis
   had not wanted to compete with the faculty member for the program. A student also expressed
   concern that students who select Prof. Gonzalez-Perez as their advisor risk having a more
   difficult experience with their prospectuses and dissertations.

           A few students also say they believe they have been treated differently because of their
   gender, though the perceived differential treatment runs in both directions: some students say that
   Prof. Adorno is tougher and stricter with women while others believe that Prof. Gonzalez
   Echevarrfa favors female students.

           A few students told us they believe that Prof. Adorno and Prof. Goni:alez Echevarria
   prefer graduate students who attended Yale College to other students. From their perspective, this
   preference is expressed through comments suggesting that Yale students are special or unique.

   Policies (fairness/transparency)

           A majority of students believe that the department's policies are fair and transparent.
   Many expressed satisfaction with the graduate school's recent decision to authorize a sixth year
   of funding for doctoral students 195 and the department's modifications of its policies on teaching
   opportunities in literature courses. One student raised concerns about unwritten 'rules' in the
   department, such as an expectation that students stay in New Haven during holiday breaks, attend
   all departmental events, and volunteer to help with Professor Valis' annual holiday parties.

           Other students see the department as troublingly opaque. A student was troubled that Prof.
   Adorno, speaking for the department as its chair, announced the change to the sixth year teaching
   policy without communicating the details of the change with students, or providing students with
   correspondence from the administration that clarified the new policy. A few students also noted
   that Prof. Adorno had given conflicting information about the department's policy toward
   teaching opportunities in the two meetings held to discuss the Graduate School's doctoral student
   survey in November 2013 and February 2014, and was unwilling to acknowledge her mistake.

   195 See Student 10    .. "Graduate School to provide funding for students in their sixth year." Yale News 25
   January 2015, attached to this report as Exhibit 78, and available at
   <http://news.yale.edu/2015/01/29/graduate-school-provide-funding-students-their-sixth-year>


                                                        44
Confidential--Attorneys' Eyes Only                                                             BYRNE003107
       Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 46 of 49

                                               CONFIDENTIAL


   Students also expressed concern about how the department handled the dismissal of Student 5
   although students acknowledged that sharing private information about her situation would have
   been inappropriate, they expressed concern that the department would summarily dismiss a
   student who was widely perceived as 'brilliant' and 'promising' because of a problematic
   prospectus (particularly when the prospectus was supported as more than adequate by her
   advisor).

           A few students also complained that, in their opinion, the student handbook is always
   being revised. These students told us they believe that these changes are unfair and create a sense
   of uncertainty about the rules. One student told us that the policies that apply to them should be
   those found in whichever edition of the handbook was in effect when they accepted the
   department's offer of admission.

   Academics

            Although most students registered concerns about the quality of some of the classes,
   many appreciate the structure of the department (they are not required to teach until their third
   year, which gives them time to focus on academics) and the teaching and research opportunities
   at Yale. Many expressed highly positive opinions about their experiences teaching in the
   language program and collaborating with the lectors.

            Students who did not like their classes typically compared them unfavorably to other
   classes they had taken at other institutions, or at Yale as undergraduates. Some criticized the
   lecture format, and a number said that the senior faculty have failed to evolve with the times. One
   student recommended that the department incorporate more practicums and make more efforts to
   update their teaching techniques to reflect current methods in the literature classes offered to
   graduate students.

           Most students liked the Pedagogy class taught by Ms. Cividanes, which they found
   enlightening and challenging, and disliked the History of Spanish Language class taught by Prof.
   Poole. These students said that Prof. Poole seemed unmotivated and frequently stopped class half
   an hour early.

            Students who have done independent study or directed reading with a faculty member
   told us they enjoyed the experience.

           Some students said that Prof. Adorno had discouraged them from taking classes outside
   the department, attending conferences, or attending any event sponsored or organized by the
   Council on Latin American and Iberian Studies (CLAIS), particularly when the class, conference,
   or event was not directly relevant to their dissertation. One student told us that Prof. Adorno also
   discouraged students from taking classes with Prof. Fradinger, a Comparative Literature professor,
   and that Prof. Fradinger was 'frozen out' because of her political beliefs. 196 Yet, other students


   196 Two of the former students who came to talk to us also said that they (and other students they knew

   while enrolled in the program) refrained from proposing innovative dissertation topics because they feared
   Profs. Adorno and Gonzalez Echevarria would reject the topics. A student who was advised by Prof.
   Adorno told us that Prof. Adorno had had a list of approved dissertation topics from which students could
   select. Another former student told us that Prof. Adorno had discouraged one of her advisees from writing a
   dissertation that was couched in critical theory, and instead encouraged the student to write a critical
   evaluation, an exercise that the former student described as a 'joke' to anyone familiar with Spanish
   literature from that era. The advisee decided to write her dissertation on a third topic. A few years later,


                                                       45
Confidential--Attorneys' Eyes Only                                                             BYRNE003108
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 47 of 49

                                                CONFIDENTIAL


   reported that Prof. Adorno is supportive of their interest in outside classes or events; some say
   they took the classes they wanted to take, despite Prof. Adamo's discouragement.

           A number of students expressed concerns that the department does not adequately
   prepare them for the academic job market. These students say that they don't have enough
   opportunities to teach literature. Some say the department does not do enough to emphasize the
   importance of publishing and is not invested in supporting mock job talks to prepare students for
   the academic interviewing process. Although the department does have job talks and mini-
   symposia, organized by Prof. Gonzalez-Perez, to help students become comfortable with
   expressing their ideas, a student noted that the symposia are poorly attended.

           Some students spoke to us about the department's "language/literature minor"
   requirement. 197 Opinions were evenly split between those (including some native English
   speakers) who think that the rule is fine and students who argued that the rule is unfair to native
   English speakers because classes that they may want to take in English (such as those offered by
   the Comparative Literature Department) don't count toward their minor, even if the course is
   relevant to their planned dissertation. The latter group of students believes that this has a negative
   impact on their course load.

   Work/Life Balance in the Department

           Almost all students reported that the department did not make balancing their academic
   and personal lives more difficult. 198 One indicated that some faculty members expected students
   to have an absolute focus on the department, but most did not feel pressured to curb personal
   commitments. Some students reported that individual faculty members - particularly Profs.
   Adorno, Gonzalez Echevarria and Gonzalez-Perez - were extremely supportive when they faced



   according to this former student, Prof. Adorno suggested the advisee's original idea as a topic for another
   student.
   197
      Two of the sixteen courses that must be satisfactorily completed by students in the doctoral program
   during the first two years of study must be outside the Department and are considered a "minor" (or
   "language/literature minor") in another literature or language. The Department permits native Spanish
   speakers to choose English as their second language, which would allow them to take classes in the
   Comparative Literature Department. Students who are classified as native English speakers are required to
   take courses in a language other than English or Spanish to fulfill this minor requirement. Students are also
   expected to demonstrate reading/translating knowledge in Latin.
   198
      The former students who came forward to talk to us had a more negative view of the department's
   perspective on work/life balance. They told us that Profs. Adorno, Gonzalez Echevarria and Valis had
   emphasized productivity and made negative comments about students who participated in sports, discussed
   their family lives, took vacations, or went home during seasonal breaks. From these former students'
   perspective, Prof. Adorno set the tone for the Department with comments about the importance of building
   ones' life around academia and her negative responses to students who asked about extracurricular
   activities at Yale. Two former students indicated that Profs. Adorno and Gonzalez Echevarria were hostile
   toward students with children. One observed Prof. Adorno tell a student that his impending fatherhood was
   not 'problematic', but 'tragic', which made the observer reluctant to tell anyone in the department when he
   was expecting a child. Another former student told us that Prof. Adorno encouraged him to bring his
   newborn to a department event, but that Prof. Gonzalez Echevarria strongly discouraged him (and other
   department members) from bringing children (whom the professor referred to as 'spawn') to department
   events.



                                                        46
Confidential--Attorneys' Eyes Only                                                              BYRNE003109
         Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 48 of 49

                                             CONFIDENTIAL


   some significant life challenges, such as a death in the family or an end to a serious romantic
   relationship.

   Student Input

            A number of students told us that the faculty members responsible for managing the
   department (Profs. Adorno and Valis) are not receptive to student input or concerns. Many raised
   concerns about Profs. Adorno's and Valis' behavior during two meetings with the graduate
   students held to discuss student response to the Graduate School's doctoral student survey. The
   first meeting was convened in November 2013 to discuss the survey results. These students
   indicated that the two professors had a hostile response to the results and were dismissive of
   student concerns about harassment, discrimination, and the learning atmosphere. One student
   noted that Profs. Valis and Adorno demanded that any students who had concerns about their
   experience in the department come forward to list specific complaints or explain why they had a
   negative response to questions. Another was troubled by Prof. Valis's statement that there was
   something 'Orwellian' about faculty having to 'watch what they say• in response to concerns
   (reported in the survey) about harassment and inappropriate behavior. This student also told us
   that he felt uncomfortable when Prof. Adorno informed students that they would be held
   accountable if they missed any department-sponsored events.

             After the first meeting, the graduate students agreed to compile their comments199 into a
   single document, which was sent to the department by the end of November 2013. A few students
   said that Profs. Adorno and Valis did not respond to the document until a student contacted senior
   staff in the Provost's office for assistance in February 2014. Some students said that the faculty
   continued to adopt a harsh tone in the second meeting with students. Almost all of the students
   who were bothered by the department's response to student comments in the two meetings said
   that the behavior of Profs. Adorno and Valis sent the message that leadership in the department
   did not respect the students, an impression compounded by Prof. Adorno's statements (which
   some characterized as harsh) during the departmental meeting in the fall of2014 about students
   who had cooperated with Student 1 'for her November 2014 Yale Daily News article. 200

           A few students criticized the responses of their fellow students to the 2013 graduate
   survey as too inflammatory and emotional. They argued that instead the students should have
   emphasized policy issues related to the minor requirement (native and non-native Spanish
   speakers have different options), the reading list (which some think is too lengthy and outdated),
   teaching opportunities, or funding for a sixth year in the program (this was prior to the policy
   change).

            A number of students acknowledged that the department and/or the administration did
   address some of the issues discussed in the survey and response document. The Graduate School
   approved a sixth year of funding for students who needed to complete their dissertations (starting
   in the 2015-16 academic year), and the department improved teaching opportunities in the
   literature section and clarified rules and expectations around the prospectus process.

           A substantial minority of students reported that the department was receptive to student
   input. These students commended the department for its substantive response to student

  199 In the compilation of comments, the identities of those who made specific comments were not disclosed
  to preserve student anonymity.
  200   See Exhibit 2.


                                                     47
Confidential--Attorneys' Eyes Only                                                         BYRNE003110
      Case 3:17-cv-01104-VLB Document 80-3 Filed 05/15/19 Page 49 of 49

                                           CONFIDENTIAL


  complaints and thought that Profs. Adorno's and Valis's tone at the series of depa1tmental
  meetings was appropriate. Many of these students are advised by Prof. Adorno or Prof. Valis and
  said that they typically add ressed their concerns by talking w ith their advisor.

          A number of students (including those w ho approved of the department's response to
  student input) repo1ted that they are more comfortable with prov id ing feedback and sha ring
  opinions w ith a facu lty member directly than during the semiannual DGS meetings or at any of
  the meetings convened to discuss the graduate survey or the articles published by the Yale Daily
  News. They said that department leadership was defensive in meetings but could be helpful in
  one-on-one e ncounters. Many view the DGS as an unnecessary filter and suggested that students
  should be able to provide feedback and raise concerns with the faculty as ind ividuals (or as a
  group) without fear of reprisal. However, some students told us that they feared retaliation if they
  raised concerns about the depaitment in public.


  A Concluding Remark

           As we discussed at the beginning of this report, several senior faculty members told us
  they are unhappy that the University is conducting this climate review. We think it is also
  important to note that most of the other people we interviewed told us they are grateful to have
  been given a chance to express their views about the depaitment to the University. Our hope is
  that the interviewing process itself has been salutary. We recognize the deep emotional
  investment that all the students, staff, and faculty have in the department, and wish them well as
  they wo rk to improve its working and learning environment.




  Respectfully submitted,




  Barbara Goren                                     Jamaal Thomas
  David Rosen & Associates, PC                      Office of Equal Opportunity Programs
  400 Orange St.                                    Equal Opportunity Program Representative
  New Haven, CT 0651 I                              Yale University
  203 787-3513                                      22 1 Whitney Avenue
  203 789-1605 (fax)                                New Haven, CT 06511-3760
  barbara.goren@gmaiI.com                           203 432-0852
                                                    jamaal.thomas@yale.edu




                                                   48
Confidential--Attorneys' Eyes Only                                                     BYRNE003111
